 



Exhibit 10.27
EXECUTION COPY

 
 

COLLATERAL TRUST AGREEMENT

dated as of December 23, 2003

as amended and restated as of

December 24, 2004

among

NRG ENERGY, INC.,

NRG POWER MARKETING INC.,

the Guarantors from time to time party hereto,

CREDIT SUISSE FIRST BOSTON,
as Administrative Agent,

LAW DEBENTURE TRUST COMPANY OF NEW YORK,
as Trustee

and

DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Priority Collateral Trustee, Parity Collateral Trustee
and Account Collateral Trustee

 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE 1. DEFINITIONS; PRINCIPLES OF CONSTRUCTION
    2  
SECTION 1.1 Defined Terms
    2  
SECTION 1.2 Rules of Interpretation
    15  
 
       
ARTICLE 2. THE TRUST ESTATES
    16  
SECTION 2.1 Appointment of Priority Collateral Trustee and Declaration of Senior
Trust
    16  
SECTION 2.2 Appointment of Parity Collateral Trustee and Declaration of Junior
Trust
    17  
SECTION 2.3 Appointment of Account Collateral Trustee
    18  
SECTION 2.4 Priority of Liens
    18  
SECTION 2.5 Collateral Shared Equally and Ratably within Class
    20  
 
       
ARTICLE 3. OBLIGATIONS AND POWERS OF COLLATERAL TRUSTEE
    20  
SECTION 3.1 Undertaking of the Collateral Trustee
    20  
SECTION 3.2 Release or Subordination of Liens
    21  
SECTION 3.3 Remedies Upon Actionable Default
    21  
SECTION 3.4 Application of Proceeds
    22  
SECTION 3.5 Powers of the Collateral Trustee
    23  
SECTION 3.6 Documents and Communications
    23  
SECTION 3.7 For Sole and Exclusive Benefit of Holders of Secured Obligations
    23  
SECTION 3.8 Additional Secured Debt
    23  
 
       
ARTICLE 4. OBLIGATIONS ENFORCEABLE BY THE COMPANY AND THE GUARANTORS
    24  
SECTION 4.1 Release of Liens
    24  
SECTION 4.2 Delivery of Copies to Secured Debt Representatives
    26  
SECTION 4.3 Collateral Trustee not Required to Serve, File or Record
    26  
 
       
ARTICLE 5. IMMUNITIES OF THE COLLATERAL TRUSTEE
    26  
SECTION 5.1 No Implied Duty
    26  
SECTION 5.2 Appointment of Agents and Advisors
    27  
SECTION 5.3 Other Agreements
    27  
SECTION 5.4 Solicitation of Instructions
    27  
SECTION 5.5 Limitation of Liability
    27  
SECTION 5.6 Documents in Satisfactory Form
    27  
SECTION 5.7 Entitled to Rely
    27  
SECTION 5.8 Secured Debt Default
    28  
SECTION 5.9 Actions by Collateral Trustee
    28  
SECTION 5.10 Security or Indemnity in favor of the Collateral Trustee
    28  
SECTION 5.11 Rights of the Collateral Trustee
    28  
SECTION 5.12 Limitations on Duty of Collateral Trustee in Respect of Collateral
    28  
SECTION 5.13 Assumption of Rights, Not Assumption of Duties
    29  
SECTION 5.14 No Liability for Clean Up of Hazardous Materials
    29  
 
       
ARTICLE 6. RESIGNATION AND REMOVAL OF THE COLLATERAL TRUSTEE
    30  
SECTION 6.1 Resignation or Removal of Collateral Trustee
    30  
SECTION 6.2 Appointment of Successor Collateral Trustee
    30  

i



--------------------------------------------------------------------------------



 



              Page  
SECTION 6.3 Succession
    30  
 
       
ARTICLE 7. MISCELLANEOUS PROVISIONS
    30  
SECTION 7.1 Amendment
    30  
SECTION 7.2 Further Assurances
    33  
SECTION 7.3 Successors and Assigns
    33  
SECTION 7.4 Delay and Waiver
    33  
SECTION 7.5 Notices
    34  
SECTION 7.6 Entire Agreement
    35  
SECTION 7.7 Compensation; Expenses
    35  
SECTION 7.8 Indemnity
    36  
SECTION 7.9 Severability
    36  
SECTION 7.10 Headings
    36  
SECTION 7.11 Obligations Secured
    36  
SECTION 7.12 Governing Law
    37  
SECTION 7.13 Consent to Jurisdiction
    37  
SECTION 7.14 Waiver of Jury Trial
    37  
SECTION 7.15 Counterparts
    37  
SECTION 7.16 Effectiveness
    37  
SECTION 7.17 Additional Obligors
    38  
SECTION 7.18 Continuing Nature of this Agreement
    38  
SECTION 7.19 Insolvency
    38  
SECTION 7.20 Rights and Immunities of Secured Debt Representatives
    38  
SECTION 7.21 Perfection of Junior Trust Estate
    38  
 
       
ARTICLE 8. CREDIT AGREEMENT PARALLEL DEBT FOR DUTCH AND SWISS SECURITY INTERESTS
    39  
 
       
ARTICLE 9. INDENTURE PARALLEL DEBT FOR DUTCH AND SWISS SECURITY INTERESTS
    40  

             

  Exhibits:        

  Exhibit A   Collateral Trust Joinder    

ii



--------------------------------------------------------------------------------



 



          This Collateral Trust Agreement, dated as of December 23, 2003, as
amended and restated as of December 24, 2004 (this “Agreement”), is entered into
by and among NRG ENERGY, INC., a Delaware corporation (the “Company”), NRG POWER
MARKETING INC., a Delaware corporation (“Power Marketing” and, together with the
Company, the “Credit Agreement Borrowers”), the Guarantors from time to time
party hereto, CREDIT SUISSE FIRST BOSTON, as Administrative Agent (as defined
below), LAW DEBENTURE TRUST COMPANY OF NEW YORK, as Trustee (as defined below),
and DEUTSCHE BANK TRUST COMPANY AMERICAS, as Priority Collateral Trustee, Parity
Collateral Trustee and Account Collateral Trustee (each as defined below).

RECITALS

          1. On the Closing Date, the parties thereto entered into the Original
Collateral Trust Agreement. On the Restatement Date, this Agreement will be
amended and restated in the form hereof.

          2. On the Restatement Date, the Credit Agreement Borrowers intend to
amend and restate a Credit Agreement, originally dated as of December 23, 2003,
as amended and restated on December 24, 2004 (as amended, restated, supplemented
or modified from time to time, the “Credit Agreement”) among the Credit
Agreement Borrowers, the several banks and other financial institutions or
entities from time to time parties thereto as lenders, Credit Suisse First
Boston, and Goldman Sachs Credit Partners L.P., as joint lead book runners and
joint lead arrangers (in such capacities, collectively, the “Arrangers”) and as
co-documentation agents, Credit Suisse First Boston, as administrative agent (in
such capacity and together with its successors, the “Administrative Agent”) and
as collateral agent (in such capacity and together with its successors, the
“Collateral Agent”) and Goldman Sachs Credit Partners L.P., as syndication agent
(in such capacity, the “Syndication Agent”), which will provide for a
$950,000,000 credit facility to be made available in the form of revolving
loans, term loans, swingline loans and letters of credit to be issued thereunder
or to be deposited in the form of credit-linked deposits thereunder.

          3. The Company has previously issued 8% Second Priority Senior Secured
Notes (the “Notes”) in an aggregate principal amount of $1,725,000,000 pursuant
to an Indenture dated as of December 23, 2003 (as amended, supplemented,
replaced or modified from time to time, the “Indenture”) among the Company, the
Guarantors and Law Debenture Trust Company of New York, as trustee (in such
capacity and together with its successors, the “Trustee”).

          4. The Credit Agreement Borrowers and the Guarantors have secured
their respective Secured Obligations (as defined below), including their
obligations under the Credit Agreement and any future Priority Lien Debt, on a
priority basis, and, subject to such priority, their obligations under the
Indenture and any future Parity Lien Debt, with security interests in all
present and future Collateral (as defined below) to the extent that such
security interests have been provided for in the applicable Security Documents
(as defined below).

          5. This Agreement sets forth the terms on which each Secured Party
appoints Deutsche Bank Trust Company Americas as its collateral trustee for the
present and future

 



--------------------------------------------------------------------------------



 



holders of the Secured Obligations to receive, hold, maintain, administer and
distribute the Collateral at any time delivered to the collateral trustee or the
subject of the Security Documents, and to enforce the Security Documents and all
interests, rights, powers and remedies of the collateral trustee with respect
thereto or thereunder and the proceeds thereof.

          NOW THEREFORE, in consideration of the premises and the mutual
agreements herein set forth, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

          ARTICLE 1. DEFINITIONS; PRINCIPLES OF CONSTRUCTION

     SECTION 1.1 Defined Terms.

          (a) The following terms shall have the following meanings:

          “Act of Instructing Debtholders” shall mean, as to any matter at any
time, (a) prior to the Discharge of Priority Lien Obligations, a direction in
writing delivered to the Collateral Trustee by or with the written consent of
the Priority Debt Representatives representing the holders of Priority Lien Debt
constituting more than 50% of the sum of (x) the aggregate outstanding amount of
all Priority Lien Debt and (y) the face amount of any outstanding letters of
credit issued under Priority Lien Documents or, if such direction is delivered
in respect of any act other than the enforcement of remedies or the protections
of Liens on Collateral, 50% of the sum of (i) the aggregate outstanding amount
of all Priority Lien Debt, (ii) the aggregate undrawn commitments with respect
to all Priority Lien Debt and (iii) the face amount of all outstanding letters
of credit issued under any Priority Lien Document, and (b) at any time after the
Discharge of Priority Lien Obligations, a direction in writing delivered to the
Collateral Trustee by or with the written consent of the Parity Debt
Representatives representing the Required Parity Debtholders. For this purpose,
Secured Debt registered in the name of, or beneficially owned by, the Company or
any Affiliate of the Company will be deemed not to be outstanding and neither
the Company nor any such Affiliate shall be entitled to vote to direct the
relevant Secured Debt Representative.

          “Actionable Default” shall mean (a) prior to the Discharge of Priority
Lien Obligations, the occurrence of any event of default under any Priority Lien
Document, the result of which is that (i) the holders of Priority Lien Debt
under such Priority Lien Document have the right to declare all of the Secured
Obligations thereunder to be due and payable prior to the stated maturity
thereof or (ii) such Secured Obligations automatically become due and payable
prior to the stated maturity thereof, and (b) at any time after the Discharge of
Priority Lien Obligations, the occurrence of any event of default under any
Parity Lien Document, the result of which is that (x) the holders of Parity Lien
Debt under such Parity Lien Document have the right to declare all of the
Secured Obligations thereunder to be due and payable prior to the stated
maturity thereof or (y) such Secured Obligations automatically become due and
payable prior to the stated maturity thereof.

          “Additional Notes” shall mean additional Notes (other than the first
$1,250,000,000 aggregate principal amount of Notes issued under the Senior Note
Documents on

2



--------------------------------------------------------------------------------



 



December 23, 2003) issued under the Secured Debt Documents, as part of the same
series as such Notes issued on December 23, 2003.

          “Administrative Agent” shall have the meaning assigned to such term in
the recitals.

          “Affiliate” of any specified Person shall mean any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified Person. For purposes of this definition and
the definition of the term “subsidiary”, “control,” as used with respect to any
Person, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of such Person, whether
through the ownership of voting securities, by agreement or otherwise; provided
that beneficial ownership of 10% or more of the voting stock of a Person will be
deemed to be control. For purposes of this definition, the terms “controlling,”
“controlled by” and “under common control with” have correlative meanings.

          “Agreement” shall have the meaning assigned to such term in the
preamble.

          “Arrangers” shall have the meaning assigned to such term in the
recitals.

          “Attributable Debt” in respect of a sale and leaseback transaction
shall mean, at the time of determination, the present value of the obligation of
the lessee for net rental payments during the remaining term of the lease
included in such sale and leaseback transaction including any period for which
such lease has been extended or may, at the option of the lessor, be extended.
Such present value shall be calculated using a discount rate equal to the rate
of interest implicit in such transaction, determined in accordance with GAAP;
provided, however, that if such sale and leaseback transaction results in a
Capital Lease Obligation, the amount of Indebtedness represented thereby will be
determined in accordance with the definition of “Capital Lease Obligation.”

          “Bankruptcy Case” shall mean any case under Title 11 of the United
States Code or any comparable foreign law equivalent, or any successor
bankruptcy law commenced voluntarily or involuntarily against the Company or any
other Obligor.

          “Board of Directors” shall mean (i) with respect to a corporation, the
board of directors of the corporation or any committee thereof duly authorized
to act on behalf of such board, (ii) with respect to a partnership, the Board of
Directors of the general partner of the partnership, (iii) with respect to a
limited liability company, the managing member or members or any controlling
committee of managing members thereof and (iv) with respect to any other Person,
the board or committee of such Person serving a similar function.

          “Business Day” shall mean any day other than a Saturday, Sunday or day
on which commercial banks in New York City are authorized or required by law to
close.

          “Capital Lease Obligations” shall mean, at the time any determination
is to be made, the amount of liability in respect of a capital lease that would
at that time be required to be capitalized on a balance sheet in accordance with
GAAP, and the stated maturity thereof shall be

3



--------------------------------------------------------------------------------



 



the date of the last payment of rent or any other amount due under such lease
prior to the first date upon which such lease may be prepaid by the lessee
without payment of a penalty.

          “Capital Stock” shall mean (a) in the case of a corporation, corporate
stock; (b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock; (c) in the case of a partnership or limited liability company,
partnership interests (whether general or limited) or membership interests; and
(d) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person, but excluding from all of the foregoing any debt securities
convertible into Capital Stock, whether or not such debt securities include any
right of participation with Capital Stock.

          “CERCLA” shall have the meaning assigned to such term in Section 5.14.

          “Class” shall mean all Secured Parties having the same priority. This
Agreement includes two Classes of Secured Parties, the holders of Priority Lien
Obligations and the holders of Parity Lien Obligations.

          “Closing Date” shall mean December 23, 2003.

          “Collateral” shall mean, in the case of each Series of Secured Debt,
(i) all properties and assets of the Company and each applicable Guarantor, now
owned or hereafter acquired, in which Liens have been granted to each of the
Priority Collateral Trustee and the Parity Collateral Trustee and (ii) all
Deposit Accounts and Securities Accounts (as defined in the Guarantee and
Collateral Agreement) of the Company and each applicable Guarantor, now owned or
hereafter acquired, in which liens have been granted to the Account Collateral
Trustee, in each case, under any of the Security Documents to secure the Secured
Obligations in respect of such Series of Secured Debt.

          “Collateral Agent” shall have the meaning assigned to such term in the
recitals.

          “Collateral Trustee” means each of (i) the Priority Collateral Trustee
(as defined in Section 2.1 herein), (ii) the Parity Collateral Trustee (as
defined in Section 2.2 herein), and (iii) the Account Collateral Trustee (as
defined in Section 2.3 herein); provided, however, that in respect of the
Deposit Accounts and the Securities Accounts (as defined in the Guarantee and
Collateral Agreement), “Collateral Trustee” means only the Account Collateral
Trustee.

          “Collateral Trust Joinder” shall mean an agreement substantially in
the form of Exhibit A hereto.

          “Company” shall have the meaning assigned to such term in the
preamble.

          “Control Agreement” shall mean a Control Agreement to be executed and
delivered by the applicable Obligor and the other party or parties thereto, as
required by the Guarantee and Collateral Agreement, as the same maybe amended,
restated, supplemented or otherwise modified from time to time.

          “Credit Agreement” shall have the meaning assigned to such term in the
recitals.

4



--------------------------------------------------------------------------------



 



          “Credit Agreement Agent” shall mean, at any time and for so long as
the Credit Agreement shall be in effect, the Person serving at such time as the
“Administrative Agent” under the Credit Agreement or any other representative of
the Lenders then most recently designated by the Lenders in accordance with the
terms of the Credit Agreement, in a written notice delivered to each Secured
Debt Representative and the Collateral Trustee, as the Credit Agreement Agent
for the purposes of each of the Priority Lien Documents, and, at any time when
the Credit Agreement shall no longer be in effect, the Person serving at such
time as the “Agent” or “Administrative Agent” under the applicable Credit
Facility or any other representative of the lenders thereunder then most
recently designated by such lenders in accordance with the terms of the
agreement relating to such facility, in a written notice delivered to each
Secured Debt Representative and the Collateral Trustee, as the Credit Agreement
Agent for the purposes of each of the Priority Lien Documents.

          “Credit Agreement Borrowers” shall have the meaning assigned to such
term in the preamble.

          “Credit Agreement Documents” shall mean the Credit Agreement and the
Security Documents.

          “Credit Agreement Parallel Debt” shall have the meaning assigned to
such term in Article 8.

          “Credit Facilities” shall mean, one or more debt facilities (including
the Credit Agreement) or commercial paper facilities, in each case with banks or
other institutional lenders providing for revolving credit loans, term loans,
credit-linked deposits (or similar deposits), receivables financing (including
through the sale of receivables to such lenders or to special purpose entities
formed to borrow from such lenders against such receivables) or letters of
credit, in each case, as amended, restated, modified, renewed, refunded,
replaced or refinanced (including by means of sales of debt securities to
institutional investors) in whole or in part from time to time.

          “Credit-Linked Deposit” shall mean the cash deposit made by the
Lenders to reimburse drawings on certain letters of credit issued under the
Credit Agreement, which deposit is held by the Administrative Agent in
accordance with the Credit Agreement.

          “Discharge of Priority Lien Obligations” shall mean the occurrence of
all of the following: (i) termination of all commitments to extend credit that
would constitute Priority Lien Debt; (ii) payment in full in cash of the
principal of and interest and premium (if any) on all Priority Lien Debt (other
than any undrawn letters of credit); (iii) discharge or cash collateralization
(at 100% of the aggregate undrawn amount) of all outstanding letters of credit
constituting Priority Lien Debt; (iv) return in full in cash of any
Credit-Linked Deposits to the applicable Lenders and (v) payment in full in cash
of all other Priority Lien Obligations that are outstanding and unpaid at the
time the Priority Lien Debt is paid in full in cash (other than any obligations
for taxes, costs, indemnifications, reimbursements, damages and other
liabilities in respect of which no claim or demand for payment has been made at
such time).

5



--------------------------------------------------------------------------------



 



          “Dutch Security Documents” shall mean (a) the first priority Deed of
Pledge dated December 24, 2004, among NRG International LLC, as Pledgor,
NRGenerating International B.V., as Company and the Collateral Trustee, as
Pledgee, (b) the second priority Deed of Pledge dated December 24, 2004, among
NRG International LLC, as Pledgor, NRGenerating International B.V., as Company
and the Collateral Trustee, as Pledgee, (c) the first priority Deed of Pledge
dated December 24, 2004, among NRGenerating Holdings (No. 21) B.V., as Pledgor,
Tosli Acquisition B.V., as Company and the Collateral Trustee, as Pledgee, and
(d) the second priority Deed of Pledge dated December 24, 2004, among
NRGenerating Holdings (No. 21) B.V., as Pledgor, Tosli Acquisition B.V., as
Company and the Collateral Trustee, as Pledgee.

          “Environmental Laws” shall mean all former, current and future
Federal, state, local and foreign laws (including common law), treaties,
regulations, rules, ordinances and codes, and legally binding decrees,
judgments, directives and orders (including consent orders), in each case,
relating to protection of the environment, natural resources, occupational
health and safety or the presence, Release of, or exposure to, Hazardous
Materials, or the generation, manufacture, processing, distribution, use,
treatment, storage, transport, recycling or handling of, or the arrangement for
such activities with respect to, Hazardous Materials.

          “Environmental Liability” shall mean all liabilities, obligations,
damages, losses, claims, actions, suits, judgments, orders, fines, penalties,
fees, expenses and costs (including administrative oversight costs, natural
resource damages and remediation costs), whether contingent or otherwise,
arising out of or relating to (a) compliance or non-compliance with any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the Release of any Hazardous Materials or (e) any contract,
agreement or other consensual arrangement pursuant to which liability is
assumed, imposed or covered by an indemnity with respect to any of the
foregoing.

          “Equally and Ratably” shall mean, in reference to sharing of Liens or
proceeds thereof as between the Secured Parties of the same Class, that such
Liens or proceeds:

          (i) shall be allocated and distributed first to each Secured Debt
Representative for each outstanding Series of Secured Debt within that Class,
for the account of the holders of such Series of Secured Debt, ratably in
proportion to the principal of (and, in the case of the Credit Agreement, any
Credit-Linked Deposits) and interest and premium (if any) and reimbursement
obligations (contingent or otherwise) with respect to letters of credit, if any,
outstanding (whether or not drawings have been made under such letters of
credit) on each outstanding Series of Secured Debt within that Class when the
allocation or distribution is made, and thereafter

          (ii) shall be allocated and distributed (if any remain after payment
in full of all of the principal of (and, in the case of the Credit Agreement,
any Credit-Linked Deposits) and interest and premium (if any) on all outstanding
Secured Obligations within that Class) to each Secured Debt Representative for
each outstanding series of Secured Obligations within that Class, for the
account of the holders of any remaining Secured Obligations within that Class,
ratably in proportion to the aggregate unpaid

6



--------------------------------------------------------------------------------



 



amount of such remaining Secured Obligations within that Class due and demanded
(with written notice to the applicable Secured Debt Representative and the
Collateral Trustee) prior to the date such distribution is made.

          It is understood and agreed that Liens and proceeds will not be shared
between Classes.

          “Equity Interests” shall mean Capital Stock and all warrants, options
or other rights to acquire Capital Stock (but excluding any debt security that
is convertible into, or exchangeable for, Capital Stock).

          “GAAP” shall mean generally accepted accounting principles set forth
in the opinions and pronouncements of the Accounting Principles Board or the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as have been approved by a significant segment
of the accounting profession, which are in effect from time to time.

          “Guarantee” shall mean a guarantee other than by endorsement of
negotiable instruments for collection in the ordinary course of business, direct
or indirect, in any manner including by way of a pledge of assets or through
letters of credit or reimbursement agreements in respect thereof, of all or any
part of any Indebtedness (whether arising by virtue of partnership arrangements,
or by agreements to keep-well, to purchase assets, goods, securities or
services, to take or pay or to maintain financial statement conditions or
otherwise).

          “Guarantee and Collateral Agreement” shall mean the Guarantee and
Collateral Agreement dated as of December 23, 2003, as amended and restated as
of the date hereof, and executed and delivered by the Company and each
Guarantor, as the same may be amended, restated or otherwise modified from time
to time.

          “Guarantors” shall mean, initially, in the case of any Series of
Secured Debt, each Subsidiary party hereto that, pursuant to the terms of the
Guarantee and Collateral Agreement, has provided a Guarantee in respect of the
Secured Obligations evidenced by such Series of Secured Debt and shall include
any future Subsidiary required by the terms of any Secured Debt Document to
become a guarantor of the Secured Obligations evidenced thereby, and any
successor of the foregoing.

          “Hazardous Materials” shall mean (a) any petroleum products or
byproducts and all other hydrocarbons, coal ash, coal combustion by-products or
waste, boiler slag, scrubber residue, flue desulfurization material, radon gas,
asbestos, urea formaldehyde foam insulation, polychlorinated biphenyls,
chlorofluorocarbons and all other ozone-depleting substances and (b) any
chemical, material, substance or waste that is prohibited, limited or regulated
by or pursuant to any Environmental Law.

          “Hedging Agreement” shall mean any agreement of the type described in
clauses (a), (b) or (c) of the definition of “Hedging Obligations”.

          “Hedging Obligations” shall mean, with respect to any specified
Person, the obligations of such Person under (a) interest rate swap agreements
(whether from fixed to

7



--------------------------------------------------------------------------------



 



floating or from floating to fixed), interest rate cap agreements and interest
rate collar agreements; (b) other agreements or arrangements designed to manage
interest rates or interest rate risk; and (c) other agreements or arrangements
designed to protect such Person against fluctuations in currency exchange rates
or commodity prices.

          “Indebtedness” shall mean, with respect to any specified Person, any
indebtedness of such Person (excluding accrued expenses and trade payables),
whether or not contingent (a) in respect of borrowed money; (b) evidenced by
bonds, notes, debentures or similar instruments or letters of credit (or
reimbursement agreements in respect thereof); (c) in respect of banker’s
acceptances; (d) representing Capital Lease Obligations or Attributable Debt in
respect of sale and leaseback transactions; (e) representing the balance
deferred and unpaid of the purchase price of any property (including trade
payables) or services due more than six months after such property is acquired
or such services are completed; or (f) representing the net amount owing under
any Hedging Obligations, if and to the extent any of the preceding items (other
than letters of credit, Attributable Debt and Hedging Obligations) would appear
as a liability upon a balance sheet of the specified Person prepared in
accordance with GAAP. In addition, the term “Indebtedness” includes all
Indebtedness of others secured by a Lien on any asset of the specified Person
(whether or not such Indebtedness is assumed by the specified Person) and, to
the extent not otherwise included, the Guarantee by the specified Person of any
Indebtedness of any other Person.

          “Indemnified Liabilities” shall mean any and all liabilities
(including all Environmental Liabilities), obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, performance,
administration or enforcement of this Agreement or any of the other Security
Documents, including any of the foregoing relating to the use of proceeds of any
Secured Debt or the violation of, noncompliance with or liability under, any law
(including Environmental Laws) applicable to or enforceable against the Company
or any of its subsidiaries or any of the Collateral and all reasonable costs and
expenses (including reasonable fees and expenses of legal counsel selected by
the Indemnitee) incurred by any Indemnitee in connection with any claim, action,
investigation or proceeding in any respect relating to any of the foregoing,
whether or not suit is brought.

          “Indemnitee” shall have the meaning assigned to such term in
Section 7.8(a).

          “Indenture” shall have the meaning assigned to such term in the
recitals.

          “Indenture Parallel Debt” shall have the meaning assigned to such term
in Article 9.

          “Insolvency Proceeding” shall mean:

          (i) any proceeding for the reorganization, recapitalization or
adjustment or marshalling of the assets or liabilities of the Company or any
other Obligor, any receivership or assignment for the benefit of creditors
relating to the Company or any other Obligor or any similar case or proceeding
relative to the Company or any other Obligor or its creditors, as such, in each
case whether or not voluntary;

8



--------------------------------------------------------------------------------



 



          (ii) any liquidation, dissolution, marshalling of assets or
liabilities or other winding up of or relating to the Company or any other
Obligor, in each case whether or not voluntary and whether or not involving
bankruptcy or insolvency; or

          (iii) any other proceeding of any type or nature in which
substantially all claims of creditors of the Company or any other Obligor are
determined and any payment or distribution is or may be made on account of such
claims.

          “Junior Trust Estate” shall have the meaning assigned to such term in
Section 2.2.

          “Lenders” shall mean, at any time, the parties to the Credit Agreement
then holding (or committed to provide) loans, letters of credit, Credit-Linked
Deposits or other extensions of credit that constitute (or when provided will
constitute) Priority Lien Debt outstanding under the Credit Agreement.

          “Lien” shall mean, with respect to any asset, (a) any mortgage, deed
of trust, deed to secure debt, lien (statutory or otherwise), pledge,
hypothecation, encumbrance, restriction, collateral assignment, charge or
security interest in, on or of such asset; (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset; and (c) in the case of Equity
Interests or debt securities, any purchase option, call or similar right of a
third party with respect to such Equity Interests or debt securities.

          “Note Documents” shall mean the Indenture, the Notes, each Sharing
Confirmation and the Security Documents.

          “Notes” shall have the meaning assigned to such term in the recitals.

          “Notice of Actionable Default” shall mean a written notice given to
the Collateral Trustee stating that an Actionable Default has occurred and is
continuing, delivered by (i) prior to the Discharge of Priority Lien
Obligations, the Secured Debt Representative for the holders of Priority Lien
Obligations that are governed by the Secured Debt Document pursuant to which
such Actionable Default has occurred, and (ii) following the Discharge of
Priority Lien Obligations, the Secured Debt Representative for the holders of
Parity Lien Obligations that are governed by the Secured Debt Document pursuant
to which such Actionable Default has occurred.

          “Obligations” shall mean any principal (including reimbursement
obligations with respect to letters of credit whether or not any drawing has
been made thereon and including, in the case of the Credit Agreement, any
obligations to return Credit-Linked Deposits), interest (including any interest
accruing at the then applicable rate provided in any applicable Secured Debt
Document after the maturity of the loans or notes and reimbursement obligations
therein and interest accruing at the then applicable rate provided in any
applicable Secured Debt Document after the filing of any petition in bankruptcy,
or the commencement of any insolvency, reorganization or like proceeding,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding), penalties, fees, indemnifications, reimbursements, damages and

9



--------------------------------------------------------------------------------



 



other liabilities payable under the documentation governing any Indebtedness or
Hedging Agreement.

          “Obligor” shall mean the Company and the applicable Guarantors.

          “Original Collateral Trust Agreement” shall mean this Agreement as in
effect immediately prior to the Restatement Date.

          “Parity Debt Representative” shall mean:

          (i) in the case of the Notes, the Trustee; or

          (ii) in the case of any other Series of Parity Lien Debt, the trustee,
agent or representative of the holders of such Series of Parity Lien Debt who
maintains the transfer register for such Series of Parity Lien Debt and is
appointed as a Parity Debt Representative (for purposes related to the
administration of the security documents) pursuant to the credit agreement,
indenture or other agreement governing such Series of Parity Lien Debt, and who
has executed a Collateral Trust Joinder.

          “Parity Lien” shall mean a Lien granted by a Security Document to the
Collateral Trustee upon any property of the Company or any other Obligor to
secure Parity Lien Obligations.

          “Parity Lien Debt” shall mean (i) the Notes and (ii) any other
Indebtedness (including Additional Notes) that is secured equally and ratably
with the Notes by a Parity Lien that was permitted to be incurred and so secured
under the applicable provisions of the Indenture and the Credit Agreement (each
if then in effect) and any other applicable Secured Debt Document; provided, in
the case of each issue or series of Indebtedness referred to in this clause
(ii), that:

          (a) on or before the date on which such Indebtedness was incurred by
the Company such Indebtedness is designated by the Company, in an officers’
certificate delivered to each Parity Debt Representative and the Parity
Collateral Trustee on or before such date, as Parity Lien Debt for the purposes
of the Indenture (if then in effect) and this Agreement;

          (b) such Indebtedness is governed by an indenture or other agreement
that includes a Sharing Confirmation; and

          (c) all requirements set forth in this Agreement as to the
confirmation, grant or perfection of the Liens granted to the Parity Collateral
Trustee, for the benefit of the Secured Parties, to secure such Indebtedness or
Obligations in respect thereof are satisfied

          (and the satisfaction of such requirements and the other provisions of
this clause (ii) shall be conclusively established, for purposes of entitling
the holders of such Indebtedness to share equally and ratably with the other
holders of Parity Lien Debt in the benefits and proceeds of the Parity
Collateral Trustee’s Liens on the Collateral, if the Company delivers to the

10



--------------------------------------------------------------------------------



 



Parity Collateral Trustee an officers’ certificate stating that such
requirements and other provisions have been satisfied and that such Indebtedness
is Parity Lien Debt, together with an opinion of counsel stating that such
officers’ certificate has been duly authorized by the Board of Directors of the
Company and has been duly executed and delivered, and the holders of such
Indebtedness and Obligations in respect thereof will be entitled to rely
conclusively thereon).

          “Parity Lien Documents” shall mean, collectively, the Note Documents
and any indenture or agreement governing each other Series of Parity Lien Debt
and all agreements binding on any Obligor related thereto.

          “Parity Lien Obligations” shall mean Parity Lien Debt and all other
Obligations in respect thereof.

          “Parity Lien Secured Parties” shall mean the holders of Parity Lien
Obligations and any Parity Debt Representatives.

          “Person” shall mean any individual, corporation, partnership, joint
venture, association, joint-stock company, trust, unincorporated organization,
limited liability company or government or other entity.

          “Power Marketing” shall have the meaning assigned to such term in the
preamble.

          “Priority Debt Representative” shall mean (i) in the case of the
Credit Agreement (and any Hedging Agreements that are permitted to be incurred
by the terms of each Secured Debt Document and are permitted by the terms of the
Priority Lien Documents relating to the Credit Agreement to be secured Equally
and Ratably with the Priority Lien Obligations thereunder), the Administrative
Agent; or (ii) in the case of any other Series of Priority Lien Debt, the
trustee, agent or representative of the holders of such Series of Priority Lien
Debt who maintains the transfer register for such Series of Priority Lien Debt
and is appointed as a Priority Debt Representative (for purposes related to the
administration of the security documents) pursuant to the credit agreement,
indenture or other agreement governing such Series of Priority Lien Debt, and
who has executed a Collateral Trust Joinder.

          “Priority Lien” shall mean a Lien granted by a Security Document to
the Collateral Trustee, for the benefit of the Priority Lien Secured Parties,
upon any property of the Company or any other Obligor to secure Priority Lien
Obligations.

          “Priority Lien Debt” shall mean (i) the Indebtedness under, together
with the aggregate amount of all Credit-Linked Deposits made pursuant to, the
Credit Agreement and (ii) Indebtedness, including any deposit that is similar to
the Credit-Linked Deposits, under any other Credit Facility that is secured
Equally and Ratably with the Indebtedness under the Credit Agreement by a
Priority Lien that was permitted to be incurred and so secured under the
applicable provisions of the Credit Agreement and the Indenture (each if then in
effect) and any other applicable Secured Debt Document, but only if on or before
the day on which such Indebtedness under a Credit Facility described in clause
(ii) above is incurred by any applicable Obligor such Indebtedness is designated
by such Obligor, in an officers’ certificate delivered to each Parity Debt
Representative and the Priority Collateral Trustee on or before such date, as

11



--------------------------------------------------------------------------------



 



Priority Lien Debt for the purposes of each of the Parity Lien Debt Documents
and this Agreement.

          “Priority Lien Documents” shall mean, collectively, the Credit
Agreement Documents and the credit agreement, indenture or other agreement
governing any other Credit Facility pursuant to which the Priority Lien Debt is
incurred and all other agreements governing, securing or related to any Priority
Lien Obligations.

          “Priority Lien Obligations” shall mean the Priority Lien Debt and all
other Obligations in respect of Priority Lien Debt and includes, in the case of
the Credit Agreement and any other Credit Facility the Indebtedness under which
constitutes Priority Lien Debt, any obligations in respect of Hedging Agreements
that are permitted to be incurred by the terms of the Priority Lien Documents
relating to the Credit Agreement or, if the Credit Agreement is not in effect at
the time such Hedging Agreement is entered into, such other Credit Facilities,
and are permitted by the terms of the Priority Lien Documents relating to the
Credit Agreement or, if the Credit Agreement is not in effect at the time such
Hedging Agreement is entered into, such other Credit Facilities to be secured
Equally and Ratably with the Priority Lien Obligations thereunder.

          “Priority Lien Secured Parties” shall mean the holders of Priority
Lien Obligations and any Priority Debt Representatives.

          “Release” shall mean any release, spill, emission, leaking, pumping,
injection, pouring, emptying, deposit, disposal, discharge, dispersal, dumping,
escaping, leaching or migration into or through the environment or within or
upon any building, structure, facility or fixture.

          “Required Parity Debtholders” shall mean, at any time in respect of
any action or matter, holders of a majority in aggregate outstanding principal
amount of all Parity Lien Debt then outstanding, voting together as a single
class. For this purpose, Parity Lien Debt registered in the name of, or
beneficially owned by, the Company or any Affiliate of the Company will be
deemed not to be outstanding and neither the Company nor any such Affiliate
shall be entitled to vote to direct the relevant Parity Debt Representative.

          “Responsible Officer” shall mean, with respect to the Collateral
Trustee or any Secured Debt Representative, any officer within the corporate
trust department of the Collateral Trustee or such Secured Debt Representative,
as the case may be, including any managing director, director, vice president,
assistant vice president, associate, trust officer or any other officer of the
Collateral Trustee or such Secured Debt Representative, as the case may be, who
customarily performs functions similar to those performed by the persons who at
the time shall be such officers, respectively, or to whom any corporate trust
matter is referred because of such Person’s knowledge of and familiarity with
the particular subject and who shall have direct responsibility for the
administration of this Agreement.

          “Restatement Date” shall mean December 24, 2004.

          “Secured Debt” shall mean Parity Lien Debt and Priority Lien Debt.

12



--------------------------------------------------------------------------------



 



          “Secured Debt Default” shall mean any event or condition which, under
the terms of any credit agreement, indenture or other agreement governing any
Series of Secured Debt causes, or permits holders of Secured Debt outstanding
thereunder (with or without the giving of notice or lapse of time, or both, and
whether or not notice has been given or time has lapsed) to cause, the Secured
Debt outstanding thereunder to become immediately due and payable.

          “Secured Debt Documents” shall mean the Parity Lien Documents and the
Priority Lien Documents.

          “Secured Debtholder” shall mean, at any time, a Person which then is
the holder of any Secured Debt (including any Credit-Linked Deposits or similar
deposits) or has any commitment with respect to any Secured Debt or the issuance
of any letters of credit under any Secured Debt Document or the making of any
loans under any Secured Debt Document.

          “Secured Debt Representative” shall mean each Parity Debt
Representative and each Priority Debt Representative.

          “Secured Obligations” shall mean the Parity Lien Obligations and the
Priority Lien Obligations.

          “Secured Parties” shall mean the Parity Lien Secured Parties and the
Priority Lien Secured Parties.

          “Security Documents” shall mean this Agreement and one or more
security agreements, pledge agreements, collateral assignments, mortgages,
collateral agency agreements, control agreements, deeds of trust or other grants
or transfers for security executed and delivered by the Company or any other
Obligor creating (or purporting to create) a Lien upon Collateral in favor of
either the Priority Collateral Trustee, the Parity Collateral Trustee or the
Account Collateral Trustee, for the benefit of any or all of the Secured
Parties, in each case, as amended, modified, renewed, restated or replaced, in
whole or in part, from time to time, in accordance with its terms.

          “Senior Trust Estate” shall have the meaning assigned to such term in
Section 2.1.

          “Series of Parity Lien Debt” shall mean, severally, the Notes and each
other issue or series of Parity Lien Debt for which a single transfer register
is maintained.

          “Series of Priority Lien Debt” shall mean, severally, the extensions
of credit under the Credit Agreement and each other issue or series of Priority
Lien Debt for which a single transfer register is maintained and shall include,
in the case of the Credit Agreement and any other Credit Facility the
Indebtedness under which constitutes Priority Lien Debt, any obligations in
respect of Hedging Agreements that are permitted to be incurred by the terms of
the Priority Lien Documents relating to the Credit Agreement or, if the Credit
Agreement is not in effect at the time such Hedging Agreement is entered into,
such other Credit Facilities, and are permitted by the terms of the Priority
Lien Documents relating to the Credit Agreement or, if the Credit Agreement is
not in effect at the time such Hedging Agreement is entered into, such other
Credit Facilities to be secured Equally and Ratably with the Priority Lien
Obligations thereunder

13



--------------------------------------------------------------------------------



 



          “Series of Secured Debt” shall mean, severally, the Notes, each other
issue or Series of Parity Lien Debt, the extensions of credit under the Credit
Agreement, and each other issue or Series of Priority Lien Debt.

          “Sharing Confirmation” shall mean, as to any Series of Parity Lien
Debt, the written agreement of the holders of such Series of Parity Lien Debt,
as set forth in the indenture or other agreement governing such Series of Parity
Lien Debt, for the enforceable benefit of all holders of each other existing and
future Series of Parity Lien Debt and each existing and future Parity Debt
Representative, that all Parity Lien Obligations shall be and are secured
Equally and Ratably by all Liens at any time granted by the Company or any other
Obligor to secure any Obligations in respect of such Series of Parity Lien Debt,
whether or not upon property otherwise constituting Collateral, that all such
Liens shall be enforceable by the Collateral Trustee for the benefit of all
holders of Parity Lien Obligations Equally and Ratably, and that the holders of
Obligations in respect of such Series of Parity Lien Debt are bound by the
provisions in this Agreement relating to the order of application of proceeds
from enforcement of such Liens, and consent to and direct the Collateral Trustee
to perform its obligations under this Agreement.

          “subsidiary” shall mean, with respect to any Person (herein referred
to as the “parent”), any corporation, partnership, limited liability company,
association or other entity (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or more than 50% of the general partnership interests are, at the time any
determination is being made, owned, controlled or held, or (b) that is, at the
time any determination is made, otherwise controlled by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

          “Subsidiary” shall mean any subsidiary of the Company.

          “Swiss Security Documents” shall mean (a) the Public Certification
regarding the pledge of the shares in NRG International Holdings GmbH (1st
ranking right of pledge) dated December 24, 2004 between NRG International III
Inc., as pledgor and the Collateral Trustee, as pledgee (b) the Public
Certification regarding the pledge of the shares in NRG International Holdings
GmbH (2nd ranking right of pledge) dated December 24, 2004 between NRG
International III Inc., as pledgor and the Collateral Trustee, as pledgee,
(c) the Public Certification regarding the pledge of the shares in NRG
International Holdings (No.2) GmbH (1st ranking right of pledge) dated
December 24, 2004 between NRG International III Inc., as pledgor and the
Collateral Trustee, as pledgee, and (d) the Public Certification regarding the
pledge of the shares in NRG International Holdings (No.2) GmbH (2nd ranking
right of pledge) dated December 24, 2004 between NRG International III Inc., as
pledgor and the Collateral Trustee, as pledgee.

          “Syndication Agent” shall have the meaning assigned to such term in
the recitals.

          “Trustee” shall have the meaning assigned to such term in the
recitals.

          “Trust Estates” shall have the meaning assigned to such term in
Section 2.2.

          “UCC” shall mean the Uniform Commercial Code as in effect from time to
time in the State of New York or any other applicable jurisdiction.

14



--------------------------------------------------------------------------------



 



          (b) All terms used in this Agreement that are defined in Article 9 of
the UCC, and not otherwise defined herein shall have the meanings therein set
forth.

     SECTION 1.2 Rules of Interpretation.

          (a) Any of the terms defined herein may, unless the context otherwise
requires, be used in the singular or the plural, depending on the reference.

          (b) Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.

          (c) Unless otherwise indicated, any reference to any agreement or
instrument shall be deemed to include a reference to such agreement or
instrument as assigned, amended, amended and restated, supplemented, otherwise
modified from time to time or replaced in accordance with the terms of this
Agreement.

          (d) The use in this Agreement or any of the other Security Documents
of the word “include” or “including,” when following any general statement, term
or matter, shall not be construed to limit such statement, term or matter to the
specific items or matters set forth immediately following such word or to
similar items or matters, whether or not nonlimiting language (such as “without
limitation” or “but not limited to” or words of similar import) is used with
reference thereto, but rather shall be deemed to refer to all other items or
matters that fall within the broadest possible scope of such general statement,
term or matter. The word “will” shall be construed to have the same meaning and
effect as the word “shall.”

          (e) References to “Sections” and “clauses” shall be to Sections and
clauses, respectively, of this Agreement unless otherwise specifically provided.

          (f) References to “Articles” shall be to Articles of this Agreement
unless otherwise specifically provided.

          (g) References to “Exhibits” and “Schedules” shall be to Exhibits and
Schedules, respectively, of this Agreement unless otherwise specifically
provided.

          (h) The use in this Agreement of the words “herein,” “hereof,” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof.

          (i) This Agreement, the other Security Documents and any documents or
instruments delivered pursuant hereto shall be construed without regard to the
identity of the party who drafted the various provisions of the same. Each and
every provision of this Agreement, the other Security Documents and any
instruments and documents entered into and delivered in connection therewith
shall be construed as though the parties participated equally in the drafting of
the same. Consequently, each of the parties acknowledges and agrees that any
rule of construction that a document is to be construed against the drafting
party shall not be applicable either to this Agreement or the other Security
Documents and any instruments and documents entered into and delivered in
connection therewith.

15



--------------------------------------------------------------------------------



 



ARTICLE 2. THE TRUST ESTATES

     SECTION 2.1 Appointment of Priority Collateral Trustee and Declaration of
Senior Trust.

          (a) Appointment of Priority Collateral Trustee. Each of the Priority
Lien Secured Parties hereby appoints Deutsche Bank Trust Company Americas as its
collateral trustee for purposes of obtaining and perfecting a security interest
in the Collateral (as defined in the Guarantee and Collateral Agreement) for the
benefit of the Priority Secured Parties. Deutsche Bank Trust Company Americas
accepts such appointment by the Priority Lien Secured Parties as their
collateral trustee (in such capacity, the “Priority Collateral Trustee”).

          (b) TO SECURE the payment of the Priority Lien Obligations and in
consideration of the premises and the mutual agreements set forth herein, each
of the Obligors hereby grants to the Priority Collateral Trustee, and the
Priority Collateral Trustee hereby accepts and agrees to hold, in trust under
this Agreement for the benefit of all present and future holders of Priority
Lien Obligations, all of such Obligor’s right, title and interest in, to and
under all Collateral granted to the Priority Collateral Trustee under any
Security Document for the benefit of the Priority Lien Secured Parties, together
with all of the Priority Collateral Trustee’s right, title and interest in, to
and under the Security Documents, and all interests, rights, powers and remedies
of the Priority Collateral Trustee thereunder or in respect thereof and all cash
and non-cash proceeds thereof (collectively, the “Senior Trust Estate”),

          TO HAVE AND TO HOLD the Senior Trust Estate unto the Priority
Collateral Trustee and its successors and assigns in trust under this Agreement,

          IN TRUST, NEVERTHELESS, for the benefit solely and exclusively of all
present and future holders of Priority Lien Obligations as security for the
payment of all present and future Priority Lien Obligations,

          PROVIDED, that if at any time (i) all Liens granted by any and all of
the Priority Lien Documents have been released as provided in Section 4.1,
(ii) the Priority Collateral Trustee holds no other property in trust as part of
the Senior Trust Estate, (iii) no monetary obligation (other than
indemnification and other contingent obligations not then due and payable) is
outstanding and payable under this Agreement to the Priority Collateral Trustee
or any of its co-trustees, agents or sub-agents (whether in an individual or
representative capacity) and (iv) the Company delivers to the Collateral Trustee
an officer’s certificate stating that all Liens of the Priority Collateral
Trustee have been released in compliance with all applicable provisions of the
Priority Lien Documents and that Obligors are not required by any Priority Lien
Document to grant any Lien upon any property to secure the Priority Lien
Obligations, then the senior trust arising hereunder shall terminate, except
that, notwithstanding such termination, all provisions set forth in Sections 7.7
and 7.8 hereof enforceable by the Priority Collateral Trustee or any of its
co-trustees, agents or sub-agents (whether in an individual or representative
capacity) shall remain enforceable in accordance with their terms,

16



--------------------------------------------------------------------------------



 



          AND THE PARTIES FURTHER DECLARE AND COVENANT that the Senior Trust
Estate shall be held and distributed by the Priority Collateral Trustee subject
to the further agreements herein.

     SECTION 2.2 Appointment of Parity Collateral Trustee and Declaration of
Junior Trust.

          (a) Appointment of Parity Collateral Trustee. Each of the Parity Lien
Secured Parties hereby appoints Deutsche Bank Trust Company Americas as its
collateral trust for purposes of obtaining and perfecting a security interest in
the Collateral (as defined in the Guarantee and Collateral Agreement) for the
benefit of the Parity Lien Secured Parties. Deutsche Bank Trust Company Americas
accepts such appointment by the Parity Lien Secured Parties as their collateral
trustee (in such capacity, the “Parity Collateral Trustee”).

          (b) TO SECURE the payment of the Parity Lien Obligations and in
consideration of the premises and the mutual agreements set forth herein, each
of the Obligors hereby grants to the Parity Collateral Trustee, and the Parity
Collateral Trustee hereby accepts and agrees to hold, in trust under this
Agreement for the benefit of all present and future holders of Parity Lien
Obligations, all of such Obligor’s right, title and interest in, to and under
all Collateral granted to the Parity Collateral Trustee under any Security
Document for the benefit of the Parity Lien Secured Parties, together with all
of the Parity Collateral Trustee’s right, title and interest in, to and under
the Security Documents, and all interests, rights, powers and remedies of the
Parity Collateral Trustee thereunder or in respect thereof and all cash and
non-cash proceeds thereof (collectively, the “Junior Trust Estate”, and together
with the Senior Trust Estate, the “Trust Estates”),

          TO HAVE AND TO HOLD the Junior Trust Estate unto the Parity Collateral
Trustee and its successors and assigns in trust under this Agreement,

          IN TRUST, NEVERTHELESS, for the benefit solely and exclusively of all
present and future holders of Parity Lien Obligations as security for the
payment of all present and future Parity Lien Obligations,

          PROVIDED, that if at any time (i) all Liens granted by any and all of
the Parity Lien Documents have been released as provided in Section 4.1,
(ii) the Parity Collateral Trustee holds no other property in trust as part of
the Junior Trust Estate, (iii) no monetary obligation (other than
indemnification and other contingent obligations not then due and payable) is
outstanding and payable under this Agreement to the Collateral Trustee or any of
its co-trustees, agents or sub-agents (whether in an individual or
representative capacity) and (iv) the Company delivers to the Parity Collateral
Trustee an officer’s certificate stating that all Liens of the Parity Collateral
Trustee have been released in compliance with all applicable provisions of the
Parity Lien Documents and that the Obligors are not required by any Parity Lien
Document to grant any Lien upon any property to secure the Parity Lien
Obligations, then the junior trust arising hereunder shall terminate, except
that, notwithstanding such termination, all provisions set forth in Sections 7.7
and 7.8 hereof enforceable by the Parity Collateral Trustee or any of its
co-trustees, agents or sub-agents (whether in an individual or representative
capacity) shall remain enforceable in accordance with their terms,

17



--------------------------------------------------------------------------------



 



          AND THE PARTIES FURTHER DECLARE AND COVENANT that the Junior Trust
Estate shall be held and distributed by the Parity Collateral Trustee subject to
the further agreements herein.

     SECTION 2.3 Appointment of Account Collateral Trustee.

          Appointment of Account Collateral Trustee. Each of the Priority Lien
Secured Parties and the Parity Lien Secured Parties (i) hereby appoints Deutsche
Bank Trust Company Americas as its collateral trustee for purposes of obtaining
and perfecting a security interest in the Deposit Accounts and the Securities
Accounts (as defined in the Guarantee and Collateral Agreement) and all of the
other deposit accounts or securities accounts (each as defined in the UCC) which
constitute collateral described in Section 3 of the Guarantee and Collateral
Agreement of any Grantor (as defined in the Guarantee and Collateral Agreement)
maintained by any bank or securities intermediary (each as defined in the UCC)
and (ii) hereby instructs the Account Collateral Trustee to hold, maintain,
control and take enforcement actions with respect to the Deposit Accounts and
Securities Accounts in accordance with the Guarantee and Collateral Agreement
and this Agreement. Deutsche Bank Trust Company Americas hereby accepts such
appointment by the Priority Lien Secured Parties and the Parity Lien Secured
Parties as their collateral trustee (in such capacity, the “Account Collateral
Trustee”)

     SECTION 2.4 Priority of Liens.

          (a) Notwithstanding anything else contained herein or in any Security
Document, it is the intent of the parties that: (i) this Agreement and the
Security Documents create two separate and distinct Trust Estates and Liens: the
Senior Trust Estate and Lien securing the payment and performance of the
Priority Lien Obligations and the Junior Trust Estate and Lien securing the
payment and performance of the Parity Lien Obligations and (ii) the Liens
securing the Parity Lien Obligations are subject and subordinate to the Liens
securing the Priority Lien Obligations.

          (b) The parties hereto agree that, after the date hereof and prior to
the Discharge of Priority Lien Obligations, in no event shall the Parity Debt
Representatives or any Parity Lien Secured Parties have a Lien on or security
interest in any Collateral that is not subject and subordinate to the first
priority lien of the Priority Lien Secured Parties. Notwithstanding (i) anything
to the contrary contained in any Parity Lien Document and irrespective of the
time, order or method of attachment or perfection of the security interests
created by the Priority Lien Documents or the Parity Lien Documents,
(ii) anything contained in any filing or agreement to which the Priority Lien
Secured Parties or Parity Lien Secured Parties or any other party hereto may be
a party and (iii) the rules for determining priority under the UCC or any other
law governing the relative priorities of secured creditors, any security
interest in any Collateral that is part of the Senior Trust Estate has and shall
have priority over any security interest in such Collateral that is part of the
Junior Trust Estate.

          (c) Whether or not any Bankruptcy Case or Insolvency Proceeding has
been commenced by or against any Obligor, until the Discharge of Priority Lien
Obligations, (i) the

18



--------------------------------------------------------------------------------



 



Parity Lien Secured Parties will not (A) exercise or seek to exercise any rights
or exercise any remedies with respect to any Collateral that is subject to the
Senior Trust Estate, (B) institute any action or proceeding with respect to such
rights or remedies with respect to any Collateral, including any action of
foreclosure, (C) contest, protest or object to any foreclosure proceeding or
action brought by the Priority Lien Secured Parties or any other exercise by the
Priority Lien Secured Parties of any rights and remedies under any Priority Lien
Documents relating to the Collateral that is subject to the Senior Trust Estate,
(D) object to the forbearance by the Priority Lien Secured Parties to the
bringing or pursuing of any foreclosure proceeding or action or any other
exercise of any rights or remedies relating to the Collateral that is subject to
the Senior Trust Estate, (E) take or receive from the Obligors, directly or
indirectly, in cash or other property or by set off or in any other manner, the
Collateral or any part thereof or proceeds therefrom in satisfaction of the
Parity Lien Obligations, (F) contest or seek to invalidate any Liens or security
interests securing the Priority Debt Obligations, or the perfection thereof, or
the validity or enforceability of this Agreement, (G) take or permit any action
prejudicial to or inconsistent with the priority position of the Senior Trust
Estate over the Junior Trust Estate, (H) object to any adequate protection or
similar relief requested and obtained by the Priority Lien Secured Parties in
any Insolvency Proceeding or Bankruptcy Case with respect to any Obligor or (I)
object to any consent or approval by the Priority Lien Secured Parties to the
use of cash or other Collateral, or any similar relief, in any Insolvency
Proceeding or Bankruptcy Case with respect to any Obligor, and (ii) the Priority
Lien Secured Parties shall have the exclusive right to enforce rights and
exercise remedies with respect to any Collateral that is part of the Senior
Trust Estate, regardless of whether such Collateral may also be part of the
Junior Trust Estate. Notwithstanding the foregoing, the Parity Lien Secured
Parties may enforce rights, exercise remedies and take actions (A) without any
condition or restriction whatsoever, at any time after the Discharge of Priority
Lien Obligations, (B) as necessary to perfect a Lien upon any Collateral by any
method of perfection except through possession or control or (C) as necessary to
prove, preserve or protect (but not enforce) the Liens securing the Parity Lien
Obligations.

          (d) In exercising rights and remedies with respect to the Collateral,
the Priority Debt Representatives may enforce (or refrain from enforcing) the
provisions of the Priority Lien Documents and exercise (or refrain from
exercising) remedies thereunder or any such rights and remedies, all in such
order and in such manner as they may determine in the exercise of their sole and
exclusive discretion, including (i) the exercise or forebearance from exercise
of all rights and remedies in respect of the Collateral and/or the Priority Lien
Obligations, (ii) the enforcement or forbearance from enforcement of any Lien in
respect of the Collateral, (iii) the release, with or without consideration, of
the Collateral from the Senior Trust Estate, and, in connection with any such
release, the concurrent release, with or without consideration (as determined by
the Priority Lien Secured Parties), of such collateral from the Junior Trust
Estate, (iv) the exercise or forebearance from exercise of rights and powers of
a holder of shares of stock included in the Senior Trust Estate to the extent
provided in the Security Documents, (v) the acceptance of the Collateral in full
or partial satisfaction of the Priority Lien Obligations and (vi) the exercise
or forebearance from exercise of all rights and remedies of a secured lender
under the UCC or any similar law of any applicable jurisdiction or in equity.

          (e) Without in any way limiting the generality of the foregoing
paragraphs, the Priority Lien Secured Parties may, at any time and from time to
time, without the consent of

19



--------------------------------------------------------------------------------



 



or notice to the Parity Lien Secured Parties, without incurring responsibility
to the Parity Lien Secured Parties and without impairing or releasing the
subordination provided in this Agreement or the obligations hereunder of the
Parity Lien Secured Parties, do any one or more of the following: (i) change the
manner, place or terms of payment or extend the time of payment of, or renew or
alter, the Priority Lien Obligations, or otherwise amend or supplement in any
manner the Priority Lien Obligations, or any instrument evidencing the Priority
Lien Obligations or any agreement under which the Priority Lien Obligations are
outstanding, (ii) release any Person or entity liable in any manner for the
collection of the Priority Lien Obligations, (iii) release the Lien on any
Collateral securing the Priority Lien Obligations and (iv) exercise or refrain
from exercising any rights against any Obligor.

          (f) The doctrine of marshalling of assets or collateral or any other
legal or equitable principle or doctrine which could otherwise, in any way,
constrain, limit or affect the order or manner of the enforcement against any
Person obligated for the Priority Lien Obligations or the liquidation of the
Senior Trust Estate shall not be applicable to the Senior Trust Estate or to the
rights of the Priority Lien Secured Parties under this Agreement.

     SECTION 2.5 Collateral Shared Equally and Ratably within Class. The parties
hereto agree that the payment and satisfaction of all of the Secured Obligations
within each Class shall be secured Equally and Ratably by each of the security
interests established in favor of the Priority Collateral Trustee and the Parity
Collateral Trustee belonging to such Class. It is understood and agreed that
nothing in this Section 2.4 is intended to alter the priorities among Secured
Parties belonging to different Classes as provided in Section 2.3 hereof.

       ARTICLE 3. OBLIGATIONS AND POWERS OF COLLATERAL TRUSTEE

     SECTION 3.1 Undertaking of the Collateral Trustee.

          (a) Subject to, and in accordance with, this Agreement, the Collateral
Trustee will, as trustee for the benefit solely and exclusively of the present
and future Secured Parties for whom it is acting:

               (i) accept, enter into, hold, maintain, administer and enforce
all Security Documents, including all Collateral subject thereto, and all
security interests created thereunder, perform its obligations under the
Security Documents and protect, exercise and enforce the interests, rights,
powers and remedies granted or available to it under, pursuant to or in
connection with the Security Documents;

               (ii) take all lawful and commercially reasonable actions
permitted under the Security Documents that it may deem necessary or advisable
to protect or preserve its interest in the Collateral subject thereto and such
interests, rights, powers and remedies;

               (iii) deliver and receive notices pursuant to the Security
Documents;

               (iv) sell, assign, collect, assemble, foreclose on, institute
legal proceedings with respect to, or otherwise exercise or enforce the rights
and remedies of a secured party (including a mortgagee, trust deed beneficiary
and insurance beneficiary or

20



--------------------------------------------------------------------------------



 



loss payee) with respect to the Collateral under the Security Documents and its
other interests, rights, powers and remedies;

               (v) remit as provided in Section 3.4 all cash proceeds received
by the Collateral Trustee from the collection, foreclosure or enforcement of its
interest in the Collateral under the Security Documents or any of its other
interests, rights, powers or remedies;

               (vi) execute and deliver amendments to the Security Documents as
from time to time authorized by an Act of Instructing Debtholders; and

               (vii) release any Lien granted to it by any Security Document
upon any Collateral if and as required by Section 4.1(b).

          (b) Each party to this Agreement acknowledges and consents to the
undertaking of the Collateral Trustee set forth in Section 3.1(a) and agrees to
each of the other provisions of this Agreement applicable to it.

          (c) Notwithstanding anything to the contrary contained in this
Agreement, the Collateral Trustee shall not commence any exercise of remedies or
any foreclosure actions or otherwise take any action or proceeding against any
of the Collateral (other than actions as necessary to prove, protect or preserve
the Liens securing the Secured Obligations) unless and until it shall have
received a Notice of Actionable Default, or a Responsible Officer of the
Collateral Trustee has actual knowledge that an Actionable Default has occurred
and is continuing, and then only in accordance with the provisions of this
Agreement.

     SECTION 3.2 Release or Subordination of Liens. The Collateral Trustee will
not release or subordinate any Lien of the Collateral Trustee or consent to the
release or subordination of any Lien of the Collateral Trustee, except (a) as
directed by an Act of Instructing Debtholders, (b) as required by Article 4,
(c) as ordered pursuant to applicable law under a final and nonappealable order
or judgment of a court of competent jurisdiction or (d) for the subordination of
the Junior Trust Estate and the Parity Liens to the Senior Trust Estate and the
Priority Liens.

     SECTION 3.3 Remedies Upon Actionable Default. If the Collateral Trustee at
any time receives a Notice of Actionable Default or other notice that an
Actionable Default has occurred and is continuing, it will promptly deliver
written notice thereof to each Secured Debt Representative. Thereafter, the
Collateral Trustee may await direction by an Act of Instructing Debtholders and
will act, or decline to act, as directed by an Act of Instructing Debtholders,
in the exercise and enforcement of the Collateral Trustee’s interests, rights,
powers and remedies in respect of the Collateral or under the Security Documents
or applicable law and, following the initiation of such exercise of remedies,
the Collateral Trustee will act, or decline to act, with respect to the manner
of such exercise of remedies as directed by an Act of Instructing Debtholders.
Unless it has been directed to the contrary by an Act of Instructing
Debtholders, the Collateral Trustee in any event may (but shall not be obligated
to) take or refrain from taking such action with respect to any Actionable
Default as it may deem advisable and in the best interest of the holders of
Secured Obligations.

21



--------------------------------------------------------------------------------



 



     SECTION 3.4 Application of Proceeds.

          (a) The Collateral Trustee shall apply the proceeds of any collection,
sale, foreclosure or other realization upon any Collateral and the proceeds of
any title insurance policy required under any real property mortgage in the
following order of application:

          FIRST, to the payment of all amounts payable under this Agreement on
account of the Collateral Trustee’s fees or any reasonable legal fees, costs and
expenses or other liabilities of any kind incurred by the Collateral Trustee or
any co-trustee or agent in connection with any Security Document, including any
amounts payable by the Collateral Trustee, as collateral trustee, to or for the
benefit of persons other than the Secured Debtholders pursuant to the terms
thereof;

          SECOND, to the respective Priority Debt Representatives for
application to the payment of Priority Lien Obligations Equally and Ratably, or
to be held by the Priority Debt Representatives pending such application, until
all Priority Debt Obligations have been paid in full in cash or the cash amount
held by the Priority Debt Representatives in respect of all Priority Lien
Obligations is sufficient to pay all Priority Lien Obligations in full in cash;

          THIRD, to the respective Parity Debt Representatives for application
to the Parity Lien Obligations entitled to the benefit of such Collateral
Equally and Ratably, or to be held by the Parity Debt Representatives pending
such application, until all Parity Lien Obligations have been paid in full in
cash or the cash amount held by the Parity Debt Representatives in respect of
all Parity Lien Obligations is sufficient to pay all Parity Lien Obligations in
full in cash; and

          FOURTH, any surplus remaining after the payment in full in cash of all
of the Secured Obligations entitled to the benefit of such Collateral shall be
paid to the Company or the other applicable Obligor, as the case may be, or its
successors or assigns, or as a court of competent jurisdiction may direct.

          For this purpose, “proceeds” of Collateral includes any and all cash,
securities and other property realized from collection, foreclosure or
enforcement of the Collateral Trustee’s Liens upon the Collateral (including
distributions of Collateral in satisfaction of any Secured Obligations).

          (b) If any Parity Debt Representative or any holder of a Parity Lien
Obligation collects or receives any proceeds in respect of the Parity Lien
Obligations that should have been applied to the payment of the Priority Lien
Obligations in accordance with clause (a) above and, with respect to a Parity
Debt Representative, a Responsible Officer of such Parity Debt Representative
shall have received written notice, or shall have actual knowledge, of the same
prior to such Parity Debt Representative’s distribution of such proceeds,
whether after the commencement of a Bankruptcy Case or otherwise, such Parity
Debt Representative or such holder of a Parity Lien Obligation, as the case may
be, shall forthwith deliver the same to the Collateral Trustee, for the account
of the holders of the Priority Lien Obligations, in the form received, duly
indorsed to the Collateral Trustee, for the account of the holders of the
Priority Lien Obligations to be applied in accordance with clause (a) above.
Until so delivered, such proceeds shall be held by such Parity Debt
Representative or such holder of a Parity Lien

22



--------------------------------------------------------------------------------



 



Obligation, as the case may be, for the benefit of the holders of the Priority
Lien Obligations and shall be deemed to be held segregated from other funds and
property held by such Parity Debt Representative or such holder of a Parity Lien
Obligation.

     SECTION 3.5 Powers of the Collateral Trustee.

          (a) The Collateral Trustee is irrevocably authorized and empowered to
enter into and perform its obligations and protect, perfect, exercise and
enforce its interest, rights, powers and remedies under the Security Documents
and applicable law and in equity and to act as set forth in this Article 3 or as
requested in any lawful directions given to it from time to time in respect of
any matter by an Act of Instructing Debtholders.

          (b) No Secured Debt Representative, Secured Debtholder or other holder
of Secured Obligations shall have any liability whatsoever for any act or
omission of the Collateral Trustee.

     SECTION 3.6 Documents and Communications. The Collateral Trustee will
permit each Secured Debt Representative and each Secured Debtholder upon
reasonable written notice from time to time to inspect and copy, at the cost and
expense of the party requesting such copies, any and all Security Documents and
other documents, notices, certificates, instructions or communications received
by the Collateral Trustee in its capacity as such.

     SECTION 3.7 For Sole and Exclusive Benefit of Holders of Secured
Obligations. The Collateral Trustee shall accept, hold, administer and enforce
all Liens at any time transferred or delivered to it and all other interests,
rights, powers and remedies at any time granted to or enforceable by the
Collateral Trustee and all other property of the Trust Estates solely and
exclusively for the benefit of the present and future holders of present and
future Secured Obligations, and shall distribute all proceeds received by it in
realization thereon or from enforcement thereof solely and exclusively pursuant
to the provisions of Section 3.4.

     SECTION 3.8 Additional Secured Debt.

          (a) The Collateral Trustee will, as trustee hereunder, perform its
undertakings set forth in Section 3.1(a) with respect to each holder of Secured
Obligations of a Series of Secured Debt that is issued or incurred after the
date hereof that (i) holds Secured Obligations that are identified as a holder
of Parity Lien Debt or Priority Lien Debt in accordance with the procedures set
forth in Section 3.8(b) and (ii) signs, through its designated Secured Debt
Representative identified pursuant to Section 3.8(b), a Collateral Trust
Joinder.

          (b) The Company or other applicable Obligor shall be permitted to
designate as additional Secured Debtholders hereunder each Person who is, or who
becomes, the registered holder of Parity Lien Debt or the holder of Priority
Lien Debt incurred by the Company or such other Obligor after the date of this
Agreement in accordance with the terms of the Secured Debt Documents; provided
that for purposes of this Section 3.8, all extensions of credit under the Credit
Agreement (including issuances of letters of credit) shall be deemed to be
incurred on the date hereof so that no such further designation shall be
required to be made so that all such extensions of credit under the Credit
Agreement (regardless when made or incurred) shall be deemed Priority Lien Debt.
The Company or other applicable Obligor may effect such

23



--------------------------------------------------------------------------------



 



designation by delivering to the Collateral Trustee, with copies to each
previously identified Secured Debt Representative, each of the following:

               (i) An officer’s certificate of the Company stating that:

                    (A) the Company or such other Obligor intends to incur
additional Secured Debt (“New Secured Debt”) which shall either be (x) Priority
Lien Debt permitted by each agreement governing Secured Debt to be secured with
a Priority Lien on a pari passu basis with all previously existing Priority Lien
Debt and which, when incurred and after giving pro forma effect to the
incurrence of such Priority Lien Debt and the application of the proceeds
therefrom, shall be in an aggregate principal amount that is permitted by the
terms of the Secured Debt Documents or (y) Parity Lien Debt permitted by each
agreement governing Secured Debt to be secured with a Parity Lien on a pari
passu basis with all previously existing Parity Lien Debt and which, when
incurred and after giving pro forma effect to the incurrence of such Parity Lien
Debt and the application of the proceeds therefrom, shall be in an aggregate
principal amount that is permitted by the terms of each Secured Debt Document;
and

                    (B) after giving pro forma effect to the incurrence of such
New Secured Debt and the application of the proceeds therefrom, no Secured Debt
Default shall have occurred and be continuing and, to the best of the
signatory’s knowledge after due inquiry, no event or condition shall have
occurred which could reasonably be expected to result in a Secured Debt Default;

               (ii) evidence that the Company or such other Obligor has duly
authorized, executed (if applicable) and recorded (or caused to be recorded) in
each appropriate governmental office all relevant filings and recordations to
ensure that the New Secured Debt is secured by the Collateral;

               (iii) evidence that the officer’s certificate delivered pursuant
to clause (i) above has been duly authorized by the Board of Directors of the
Company and has been duly executed and delivered; and

               (iv) a written notice specifying the name and address of the
Secured Debt Representative for such series of New Secured Debt for purposes of
Section 7.5.

Notwithstanding the foregoing, nothing in this Agreement shall be construed to
allow the Company or any other Obligor to incur additional Indebtedness unless
otherwise permitted by the terms of the Secured Debt Documents.

ARTICLE 4. OBLIGATIONS ENFORCEABLE BY THE COMPANY AND THE GUARANTORS

     SECTION 4.1 Release of Liens.

          (a) The Collateral Trustee’s Liens upon the Collateral will be
released:

24



--------------------------------------------------------------------------------



 



               (i) in whole, upon (A) the payment in full and discharge of all
outstanding Secured Debt and all other Secured Obligations that are outstanding,
due and payable at the time all of the Secured Debt is paid in full and
discharged, (B) the return in full of all outstanding Credit-Linked Deposits (or
similar deposits) made under all Secured Debt Documents and (C) the termination
or expiration of all commitments to extend credit under all Secured Debt
Documents and the cancellation or termination of all outstanding letters of
credit issued pursuant to any Secured Debt Documents;

               (ii) as to any Collateral that is sold, transferred or otherwise
disposed of by the Company or any other Obligor in a transaction or other
circumstance which is not prohibited by all of the Secured Debt Documents at the
time of such sale, transfer or other disposition or to the extent of the
interest sold, transferred or otherwise disposed of; and

               (iii) as to any Collateral other than Collateral being released
pursuant to clauses (i) or (ii) of this Section 4.1(a), if consent to the
release of such Collateral has been given by an Act of Instructing Debtholders;
provided that if such Collateral represents all or substantially all of the
Collateral, consent to release of such Collateral has been given by the
requisite percentage or number of holders of each Series of Secured Debt under
the applicable Secured Debt Document, and in each case, such release has become
effective in accordance with such consent.

          (b) The Collateral Trustee agrees for the benefit of the Company and
the other Obligors that if the Collateral Trustee at any time receives:

               (i) an officer’s certificate of the Company stating that (x) such
officer has read Article 4 of this Agreement and understands the provisions and
the definitions relating hereto, (y) such officer has made such examination or
investigation as is necessary to enable him or her to express an informed
opinion as to whether or not the conditions precedent in this Agreement and all
other Secured Debt Documents, if any, relating to the release of the Collateral
have been complied with and (z) in the opinion of such officer, such conditions
precedent, if any, have been complied with;

               (ii) the proposed instrument or instruments releasing such Lien
as to such property in recordable form, if applicable; and

               (iii) the written confirmation of each Priority Debt
Representative (or, at any time after a Discharge of Priority Lien Obligations,
each Parity Debt Representative (such confirmation to be given following receipt
of, and based solely on, the officer’s certificate described in 4.1 (b)(i)
above) that, in its view, such release is permitted by Section 4.1(a) and the
respective Secured Debt Documents governing the Secured Obligations the holders
of which such Secured Debt Representative represents,

then the Collateral Trustee will execute (with such acknowledgements and/or
notarizations as are required) and deliver such release to the Company or other
applicable Obligor on or before the later of (x) the date specified in such
request for such release and (y) the fifth Business Day after the date of
receipt of the items required by this Section 4.1(b) by the Collateral Trustee.

25



--------------------------------------------------------------------------------



 



          (c) The Collateral Trustee hereby agrees that:

               (i) in the case of any release pursuant to clause (ii) of
Section 4.1(a), if the terms of any such sale, transfer or other disposition
require the payment of the purchase price to be contemporaneous with the
delivery of the applicable release, then, at the request of the Company or other
applicable Obligor, the Collateral Trustee shall either be present at the
closing of such transaction or shall deliver the release under customary escrow
arrangements that permit such contemporaneous payment and delivery of the
release; and

               (ii) at any time when a Secured Debt Default under a Series of
Secured Debt that constitutes Parity Lien Debt has occurred and is continuing,
within one Business Day of the receipt by it of any Act of Instructing
Debtholders pursuant to Section 4.1(a)(iii), the Collateral Trustee shall
deliver a copy of such Act of Instructing Debtholders to each Secured Debt
Representative.

          (d) Each Secured Debt Representative hereby agrees that:

               (i) as soon as reasonably practicable after receipt of an
officer’s certificate from the Company pursuant to Section 4.1(b)(i) it will, to
the extent required by such Section, either provide (x) the written confirmation
required by Section 4.1(b)(iii), (y) a written statement that such release is
not permitted by Section 4.1(a) or(z) a request for further information from the
Company reasonably necessary to determine whether the proposed release is
permitted by Section 4.1(a) and after receipt of such information such Secured
Debt Representative will as soon as reasonably practicable either provide the
written confirmation or statement required pursuant to clause (x) or (y), as
applicable; and

               (ii) within one Business Day of the receipt by it of any notice
from the Collateral Trustee pursuant to Section 4.1(c)(ii), such Secured Debt
Representative shall deliver a copy of such notice to each registered holder of
the Series of Priority Lien Debt or Series of Parity Lien Debt for which it acts
as Secured Debt Representative.

     SECTION 4.2 Delivery of Copies to Secured Debt Representatives. The Company
will deliver to each Secured Debt Representative a copy of each officer’s
certificate delivered to the Collateral Trustee pursuant to Section 4.1(b),
together with copies of all documents delivered to the Collateral Trustee with
such officer’s certificate. The Secured Debt Representatives will not be
obligated to take notice thereof or to act thereon, subject to Section 4.1(d).

     SECTION 4.3 Collateral Trustee not Required to Serve, File or Record. The
Collateral Trustee is not required to serve, file, register or record any
instrument releasing or subordinating its security interest in any Collateral.

ARTICLE 5. IMMUNITIES OF THE COLLATERAL TRUSTEE

     SECTION 5.1 No Implied Duty. The Collateral Trustee will not have any
fiduciary duties nor will it have responsibilities other than those expressly
assumed by it in this Agreement and the other Security Documents. The Collateral
Trustee shall not be required to take any

26



--------------------------------------------------------------------------------



 



action which is contrary to applicable law or any provision of this Agreement or
the other Security Documents.

     SECTION 5.2 Appointment of Agents and Advisors. The Collateral Trustee may
execute any of the trusts or powers hereunder or perform any duties hereunder
either directly or by or through agents, attorneys, accountants, appraisers or
other experts or advisors selected by it in good faith as it may reasonably
require and shall not be responsible for any misconduct or negligence on the
part of any of them.

     SECTION 5.3 Other Agreements. The Collateral Trustee has accepted and is
bound by the Security Documents executed by the Collateral Trustee as of the
date of this Agreement and, as directed by an Act of Instructing Debtholders,
the Collateral Trustee may execute additional Security Documents delivered to it
after the date of this Agreement, provided, however, that such additional
Security Documents do not adversely affect the rights, privileges, benefits and
immunities of the Collateral Trustee. The Collateral Trustee shall not otherwise
be bound by, or be held obligated by, the provisions of any credit agreement,
indenture or other agreement governing Secured Debt (other than this Agreement
and the other Security Documents).

     SECTION 5.4 Solicitation of Instructions.

          (a) The Collateral Trustee may at any time solicit written
confirmatory instructions, in the form of an Act of Instructing Debtholders or
an order of a court of competent jurisdiction, as to any action which it may be
requested or required to take, or which it may propose to take, in the
performance of any of its obligations under this Agreement.

          (b) No written direction given to the Collateral Trustee by an Act of
Instructing Debtholders, which in the sole judgment of the Collateral Trustee
imposes, purports to impose or might reasonably be expected to impose upon the
Collateral Trustee any obligation or liability not set forth in or arising under
this Agreement and the other Security Documents shall be binding upon the
Collateral Trustee unless the Collateral Trustee elects, at its sole option, to
accept such direction.

     SECTION 5.5 Limitation of Liability. The Collateral Trustee shall not be
responsible or liable for any action taken or omitted to be taken by it
hereunder or under any other Security Document, except for its own gross
negligence, bad faith or willful misconduct as determined by a court of
competent jurisdiction.

     SECTION 5.6 Documents in Satisfactory Form. The Collateral Trustee shall be
entitled to require that all agreements, certificates, opinions, instruments and
other documents at any time submitted to it, including those expressly provided
for in this Agreement, be delivered to it in a form and with substantive
provisions reasonably satisfactory to it.

     SECTION 5.7 Entitled to Rely. The Collateral Trustee may conclusively rely
upon any certificate, notice or other document (including any facsimile)
reasonably believed by it to be genuine and correct and to have been signed or
sent by or on behalf of the proper Person or persons and need not investigate
any fact or matter stated in any such document. The Collateral Trustee may seek
and rely upon any judicial order or judgment, upon any advice, opinion or
statement of legal counsel, independent consultants and other experts selected
by it in good faith

27



--------------------------------------------------------------------------------



 



and upon any certification, instruction, notice or other writing delivered to it
by the Company or any other Obligor in compliance with the provisions of this
Agreement or delivered to it by any Secured Debt Representative as to the
Secured Debtholders for whom it acts, without being required to determine the
authenticity thereof or the correctness of any fact stated therein or the
propriety or validity of service thereof. The Collateral Trustee may act in
reliance upon any instrument comporting with the provisions of this Agreement or
any signature reasonably believed by it to be genuine and may assume that any
Person purporting to give notice or receipt or advice or make any statement or
execute any document in connection with the provisions hereof has been duly
authorized to do so. To the extent an officer’s certificate or an opinion of
counsel is required or permitted under this Agreement to be delivered to the
Collateral Trustee in respect of any matter, the Collateral Trustee may rely
conclusively on such officer’s certificate or opinion of counsel as to such
matter.

     SECTION 5.8 Secured Debt Default. The Collateral Trustee shall not be
required to inquire as to the occurrence or absence of any Secured Debt Default
and shall not be affected by or required to act upon any notice or knowledge as
to the occurrence of any Secured Debt Default unless and until it receives a
Notice of Actionable Default or a Responsible Officer of the Collateral Trustee
has actual knowledge that an Actionable Default has occurred and is continuing.

     SECTION 5.9 Actions by Collateral Trustee. As to any matter not expressly
provided for by this Agreement, the Collateral Trustee shall act or refrain from
acting as directed by an Act of Instructing Debtholders and shall be fully
protected if it does so.

     SECTION 5.10 Security or Indemnity in favor of the Collateral Trustee. The
Collateral Trustee shall not be required to advance or expend any funds or
otherwise incur any financial liability in the performance of its duties or the
exercise of its powers or rights hereunder unless it has been provided with
security or indemnity reasonably satisfactory to it against any and all
liability or expense which may be incurred by it by reason of taking or
continuing to take such action.

     SECTION 5.11 Rights of the Collateral Trustee. In the event there is any
bona fide, good faith disagreement between the other parties to this Agreement
or any of the other Security Documents resulting in adverse claims being made in
connection with Collateral held by the Collateral Trustee and the terms of this
Agreement or any of the other Security Documents do not unambiguously mandate
the action the Collateral Trustee is to take or not to take in connection
therewith under the circumstances then existing, or the Collateral Trustee is in
doubt as to what action it is required to take or not to take hereunder, it
shall be entitled to refrain from taking any action (and shall incur no
liability for doing so) until directed otherwise in writing by a request signed
jointly by the parties hereto entitled to give such direction or by order of a
court of competent jurisdiction.

     SECTION 5.12 Limitations on Duty of Collateral Trustee in Respect of
Collateral.

          (a) Beyond the exercise of reasonable care in the custody of
Collateral in its possession, the Collateral Trustee shall have no duty as to
any Collateral in its possession or control or in the possession or control of
any agent or bailee or any income thereon or as to

28



--------------------------------------------------------------------------------



 



preservation of rights against prior parties or any other rights pertaining
thereto and the Collateral Trustee shall not be responsible for filing any
financing or continuation statements or recording any documents or instruments
in any public office at any time or times or otherwise perfecting or maintaining
the perfection of any security interest in the Collateral. The Collateral
Trustee shall be deemed to have exercised reasonable care in the custody of the
Collateral in its possession if the Collateral is accorded treatment
substantially equal to that which it accords its own property, and the
Collateral Trustee shall not be liable or responsible for any loss or diminution
in the value of any of the Collateral by reason of the act or omission of any
carrier, forwarding agency or other agent or bailee selected by the Collateral
Trustee in good faith.

          (b) The Collateral Trustee shall not be responsible for the existence,
genuineness or value of any of the Collateral or for the validity, perfection,
priority or enforceability of the Liens in any of the Collateral, whether
impaired by operation of law or by reason of any action or omission to act on
its part hereunder, except to the extent such action or omission constitutes
gross negligence, bad faith or willful misconduct on the part of the Collateral
Trustee, for the validity or sufficiency of the Collateral or any agreement or
assignment contained therein, for the validity of the title of any Obligor to
the Collateral, for insuring the Collateral or for the payment of taxes,
charges, assessments or Liens upon the Collateral or otherwise as to the
maintenance of the Collateral. The Collateral Trustee hereby disclaims any
representation or warranty to the present and future holders of the Secured
Obligations concerning the perfection of the Liens and security interests
granted hereunder or in the value of any of the Collateral.

     SECTION 5.13 Assumption of Rights, Not Assumption of Duties.
Notwithstanding anything to the contrary contained herein, (a) each of the
parties thereto shall remain liable under each of the Security Documents (other
than this Agreement) to the extent set forth therein to perform all of their
respective duties and obligations thereunder to the same extent as if this
Agreement had not be executed, (b) the exercise by the Collateral Trustee of any
of its rights, remedies or powers hereunder shall not release such parties from
any of their respective duties or obligations under the other Security Documents
and (c) the Collateral Trustee shall not be obligated to perform any of the
obligations or duties of any of the parties thereunder other than the Collateral
Trustee.

     SECTION 5.14 No Liability for Clean Up of Hazardous Materials. In the event
that the Collateral Trustee is required to acquire title to an asset for any
reason, or take any managerial action of any kind in regard thereto, in order to
carry out any fiduciary or trust obligation for the benefit of another, which in
the Collateral Trustee’s sole discretion may cause the Collateral Trustee to be
considered an “owner or operator” under the provisions of the Comprehensive
Environmental Response Cleanup and Liability Act or any similar Environmental
Laws (collectively, “CERCLA”) or otherwise cause the Collateral Trustee to
incur, or be exposed to, any Environmental Liability or any liability under
CERCLA or any other federal, state or local law, the Collateral Trustee reserves
the right, instead of taking such action, either to resign as Collateral Trustee
or to arrange for the transfer of the title or control of the asset to a court
appointed receiver. The Collateral Trustee shall not be liable to any Person for
any Environmental Liability or any environmental claims or contribution actions
under any federal, state or local law, rule or regulation by reason of the
Collateral Trustee’s actions and

29



--------------------------------------------------------------------------------



 



conduct as authorized, empowered and directed hereunder or relating to the
discharge, Release or threatened Release of Hazardous Materials into the
environment.

ARTICLE 6. RESIGNATION AND REMOVAL OF THE COLLATERAL TRUSTEE

     SECTION 6.1 Resignation or Removal of Collateral Trustee. Subject to the
appointment of a successor Collateral Trustee as provided in Section 6.2 and the
acceptance of such appointment by the successor Collateral Trustee, (a) the
Collateral Trustee may resign at any time by giving not less than 30 days’
notice of resignation to each Secured Debt Representative and the Company and
(b) the Collateral Trustee may be removed at any time, with or without cause, by
an Act of Instructing Debtholders.

     SECTION 6.2 Appointment of Successor Collateral Trustee. Upon any such
resignation or removal, a successor Collateral Trustee may be appointed by an
Act of Instructing Debtholders. If no successor Collateral Trustee shall have
been so appointed and shall have accepted such appointment within 30 days after
the predecessor Collateral Trustee gave notice of resignation or was removed,
the retiring Collateral Trustee may (at the expense of the Company), at its
option, appoint a successor Collateral Trustee, or petition a court of competent
jurisdiction for appointment of a successor Collateral Trustee, which shall be a
bank or trust company (a) authorized to exercise corporate trust powers,
(b) having a combined capital and surplus of at least $500,000,000 and
(c) maintaining an office in New York, New York. The Collateral Trustee shall
fulfill its obligations hereunder until a successor Collateral Trustee meeting
the requirements of this Section 6.2 has accepted its appointment as Collateral
Trustee and the provisions of Section 6.3 have been satisfied.

     SECTION 6.3 Succession. When the Person so appointed as successor
Collateral Trustee accepts such appointment:

          (a) such Person shall succeed to and become vested with all the
rights, powers, privileges and duties of the predecessor Collateral Trustee, and
the predecessor Collateral Trustee shall be discharged from its duties and
obligations hereunder, and

          (b) the predecessor Collateral Trustee shall promptly transfer all
Liens and collateral security and other property of the Trust Estates within its
possession or control to the possession or control of the successor Collateral
Trustee and shall execute instruments and assignments as may be necessary or
desirable or reasonably requested by the successor Collateral Trustee to
transfer to the successor Collateral Trustee all Liens, interests, rights,
powers and remedies of the predecessor Collateral Trustee in respect of the
Security Documents or the Trust Estates.

Thereafter the predecessor Collateral Trustee shall remain entitled to enforce
the immunities granted to it in Article 5 and the provisions of Sections 7.7 and
7.8.

ARTICLE 7. MISCELLANEOUS PROVISIONS

     SECTION 7.1 Amendment.

30



--------------------------------------------------------------------------------



 



          (a) No amendment or supplement to the provisions of this Agreement or
any other Security Document (to which the Collateral Trustee is a party) will be
effective without the approval of the Collateral Trustee acting as directed by
an Act of Instructing Debtholders, except that:

               (i) any amendment or supplement that has the effect solely of
adding or maintaining Collateral, securing additional Secured Debt that was
otherwise permitted by the terms of the Secured Debt Documents to be secured by
the Collateral or preserving or perfecting the Liens thereon or the rights of
the Collateral Trustee therein will become effective when executed and delivered
by the Company or any other applicable Obligor party thereto and the Collateral
Trustee;

               (ii) no amendment or supplement that reduces, impairs or
adversely affects the right of any Secured Debtholder (A) to vote its
outstanding Secured Debt as to any matter described as subject to an Act of
Instructing Debtholders (or amends the provisions of this clause (ii) or the
definition of “Act of Instructing Debtholders” or “Actionable Default”), (B) to
share in the order of application described in Section 3.4 in the proceeds of
enforcement of or realization on any Collateral, in each case that has not been
released in accordance with the provisions described in Section 4.1 or (C) to
require that Liens securing Secured Obligations be released only as set forth in
the provisions described in Section 4.1 shall become effective without the
consent of the requisite percentage or number of holders of each Series of
Secured Debt so affected under the applicable Secured Debt Document;

               (iii) no amendment or supplement that imposes any obligation upon
the Collateral Trustee or any Secured Debt Representative or adversely affects
the rights of the Collateral Trustee or any Secured Debt Representative,
respectively, in its capacity as such shall become effective without the consent
of the Collateral Trustee or such Secured Debt Representative, respectively; and

               (iv) any amendment or supplement that has the effect solely of
adding a parallel debt hereunder in respect of any future Series of Secured Debt
that shall become entitled to the benefits of this Agreement, which is in form
substantially the same as the Credit Agreement Parallel Debt and the Indenture
Parallel Debt contained herein, will become effective when executed and
delivered by the Company or any other applicable Obligor party thereto, the
applicable Secured Debt Representative with respect to such future Series of
Secured Debt and the Collateral Trustee.

The Collateral Trustee shall not enter into any such amendment or supplement
unless it shall have received an officer’s certificate of the Company to the
effect that such amendment or supplement will not result in a breach of any
provision or covenant contained in any of the Secured Debt Documents. Prior to
executing any amendment or supplement pursuant to this Section 7.1, the
Collateral Trustee shall be entitled to receive an opinion of counsel of the
Company to the effect that the execution of such document is authorized or
permitted hereunder, and with respect to amendments adding Collateral, an
opinion of counsel of the Company addressing customary perfection, and if such
additional Collateral consists of equity interests of any Person, priority,
matters with respect to such additional Collateral. Notwithstanding the

31



--------------------------------------------------------------------------------



 



foregoing, any amendment, supplement or other agreement regarding the provisions
of the Security Documents that releases Collateral will be effective only in
accordance with the requirements set forth in Section 4.1.

          (b) The Collateral Trustee, acting as directed by an Act of
Instructing Debtholders, and the Obligors may, at any time and from time to
time, without the consent of any Parity Lien Secured Parties, enter into
amendments or other written agreements supplemental to any Security Document
that is a Priority Lien Document for the purpose of adding to, or deleting from,
or waiving or consenting to any departures from any provisions of, any Security
Document that is a Priority Lien Document or changing in any manner the rights
of the holders of the Priority Lien Secured Parties or the Obligors thereunder.
Any amendment or waiver of, or any consent under, any provision of any Priority
Lien Document that is a Security Document (except to the extent that such
amendment, waiver or consent, would have the effect of releasing Collateral from
the Junior Trust Estate not in accordance with Section 4.1) shall apply
automatically to any comparable provision of any comparable Parity Lien Document
without the consent of or notice to any Parity Lien Secured Parties and without
any action by any Obligor or any Parity Lien Secured Parties. The Company shall
promptly notify the Parity Lien Secured Parties of any amendment or waiver of,
or any consent under, any provision of any Priority Lien Document that is a
Security Document that applies automatically to any comparable provision of any
comparable Parity Lien Document, which notice shall include a copy of such
amendment, waiver or consent, as applicable, provided that the failure to give
such notice shall not affect the validity of such amendment or waiver of, or
consent under, the Priority Lien Documents.

          (c) Without an Act of Instructing Debtholders, no Parity Lien Document
that is a Security Document (but that is not also a Priority Lien Document) may
be amended, supplemented or otherwise modified or entered into to the extent
such amendment, supplement or modification, or the terms of any new Parity Lien
Document that is a Security Document, would be inconsistent with any of the
terms of the Priority Lien Documents or this Agreement. The Parity Lien Secured
Parties agree that each Parity Lien Document that is a Security Document (but
that is not also a Priority Lien Document) shall include the following language:

          “Notwithstanding anything herein to the contrary, the lien and
security interest granted to the Collateral Trustee pursuant to this Agreement
and the exercise of any right or remedy by such Collateral Trustee hereunder are
subject to the provisions of the Collateral Trust Agreement dated as of
December 23, 2003, as amended and restated as of December 24, 2004 (the
“Collateral Trust Agreement”) among Credit Suisse First Boston, as
Administrative Agent, the Collateral Trustee, Law Debenture Trust Company of New
York, as Trustee, NRG Energy, Inc. and NRG Power Marketing Inc., as the Credit
Agreement Borrowers, and the other Guarantors party thereto (as amended,
restated, supplemented or modified from time to time). In the event of any
conflict between the terms of the Collateral Trust Agreement and this Agreement,
the terms of the Collateral Trust Agreement shall govern.”

; provided, however, that if the jurisdiction in which any such Parity Lien
Document shall be filed prohibits the inclusion of the language above or would
prevent a document containing such language to be recorded of record, the Parity
Debt Representatives and the Priority Debt Representatives agree, prior to such
Parity Lien Document being entered into, to negotiate in

32



--------------------------------------------------------------------------------



 



good faith replacement language stating that the lien and security interest
granted under such Parity Lien Document is subject to the provisions of this
Agreement.

     SECTION 7.2 Further Assurances The Company and each of the other Obligors
shall do or cause to be done all acts and things which may be required, or which
the Collateral Trustee from time to time may reasonably request, to assure and
confirm that the Collateral Trustee holds, for the benefit of the holders of the
applicable Secured Obligations, duly created and enforceable and except, with
respect to any Series of Secured Debt, to the extent not required to be
perfected by the Secured Debt Documents relating to such Series of Secured Debt,
perfected Liens upon the Collateral, including after-acquired Collateral and any
property or assets which become Collateral pursuant to the definition thereof
after the date hereof, subject, in the case of Parity Lien Obligations with
respect to the Collateral that secures such Parity Lien Obligations, only to the
Priority Liens and those Liens that arise by operation of law and are not
voluntarily granted, in each case as contemplated by the Secured Debt Documents.

          Upon the reasonable request of the Collateral Trustee at any time and
from time to time, the Company and each of the other Obligors shall promptly
execute, acknowledge and deliver such security documents, instruments,
certificates, notices and other documents, and take such other actions as shall
be reasonably required, or that the Collateral Trustee may reasonably request,
to create, perfect, protect, assure or enforce the Liens and benefits intended
to be conferred, in each case as contemplated by the Secured Debt Documents for
the benefit of the holders of Secured Obligations.

     SECTION 7.3 Successors and Assigns.

          (a) Except as provided in Section 5.2, the Collateral Trustee may not,
in its capacity as such, delegate any of its duties or assign any of its rights
hereunder, and any attempted delegation or assignment of any such duties or
rights shall be null and void. All obligations of the Collateral Trustee
hereunder shall inure to the sole and exclusive benefit of, and be enforceable
by, each Secured Debt Representative and each present and future holder of
Secured Obligations, each of whom shall be entitled to enforce this Agreement as
a third party beneficiary hereof, and all of their respective successors and
assigns.

          (b) Neither the Company nor any other Obligor may delegate any of its
duties or assign any of its rights hereunder, and any attempted delegation or
assignment of any such duties or rights shall be null and void. All obligations
of the Company and the other Obligors hereunder shall inure to the sole and
exclusive benefit of, and be enforceable by, the Collateral Trustee, each
Secured Debt Representative and each present and future holder of Secured
Obligations, each of whom shall be entitled to enforce this Agreement as a third
party beneficiary hereof, and all of their respective successors and assigns.

     SECTION 7.4 Delay and Waiver. No failure to exercise, no course of dealing
with respect to the exercise of, and no delay in exercising, any right, power or
remedy arising under this Agreement or any of the other Security Documents shall
impair any such right, power or remedy or operate as a waiver thereof. No single
or partial exercise of any such right, power or remedy shall preclude any other
or future exercise thereof or the exercise of any other right,

33



--------------------------------------------------------------------------------



 



power or remedy. The remedies herein are cumulative and are not exclusive of any
remedies provided by law.

     SECTION 7.5 Notices. Any communications, including notices and
instructions, between the parties hereto or notices provided herein to be given
may be given to the following addresses:

         
 
  If to the Collateral Trustee:   Deutsche Bank Trust Company Americas

      60 Wall Street, 27th Floor

      Mail Stop: NYC60-2710

      New York, NY 10005

      Attention: Annie Jaghatspanyan


      Fax:    (212) 797-8614
 
       

  If to the Company or any other Obligor:    

      NRG Energy, Inc.

      211 Carnegie Center

      Princeton, NJ 08540

      Attention: Treasurer, Chief Financial

      Officer and General Counsel

      Fax:    (609) 524-4501
 
       

  If to the Administrative Agent:   Credit Suisse First Boston

      Eleven Madison Avenue

      New York, NY 10010

      Attention: Julia Kingsbury

      Fax:    (212) 325-8304
 
       

  If to the Trustee:   Law Debenture Trust Company of New York

      767 Third Avenue, 31st Floor

      New York, NY 10017

      Attention: Estelle Lawrence

      Fax:    (212) 750-1361

and if to any other Secured Debt Representative, to such address as it may
specify by written notice to the parties named above.

          Each notice hereunder shall be in writing and may be personally served
or sent by facsimile or United States mail or courier service and shall be
deemed to have been given when delivered in Person or by courier service and
signed for against receipt thereof, upon receipt of facsimile, or three business
days after depositing it in the United States mail with postage prepaid and
properly addressed. Each party may change its address for notice hereunder to
any other location within the continental United States by giving written notice
thereof to the other parties as set forth in this Section 7.5.

34



--------------------------------------------------------------------------------



 



          Promptly following any Discharge of Priority Lien Obligation each
Priority Debt Representative with respect to each applicable Series of Priority
Lien Debt that is so discharged shall provide written notice of such discharge
to the Collateral Trustee and to each other Secured Debt Representative.

     SECTION 7.6 Entire Agreement. This Agreement states the complete agreement
of the parties relating to the undertaking of the Collateral Trustee set forth
herein and supersedes all oral negotiations and prior writings in respect of
such undertaking.

     SECTION 7.7 Compensation; Expenses.

          The Obligors jointly and severally agree to pay, promptly upon demand:

          (a) such compensation to the Collateral Trustee and its agents,
co-agents and sub-agents as the Company and the Collateral Trustee shall agree
in writing from time to time;

          (b) all reasonable costs and expenses incurred in the preparation,
execution, delivery, filing, recordation, administration or enforcement of this
Agreement or any other Security Document or any consent, amendment, waiver or
other modification relating thereto;

          (c) all reasonable fees, expenses and disbursements of legal counsel
and any auditors, accountants, consultants or appraisers or other professional
advisors and agents engaged by the Collateral Trustee or any Secured Debt
Representative incurred in connection with the negotiation, preparation,
closing, administration, performance or enforcement of this Agreement and the
other Security Documents or any consent, amendment, waiver or other modification
relating thereto and any other document or matter requested by the Company;

          (d) all reasonable costs and expenses of creating, perfecting,
releasing or enforcing the Collateral Trustee’s security interests in the
Collateral, including filing and recording fees, expenses and taxes, stamp or
documentary taxes, search fees, and title insurance premiums;

          (e) all other reasonable costs and expenses incurred by the Collateral
Trustee or any Secured Debt Representative in connection with the negotiation,
preparation and execution of the Security Documents and any consents,
amendments, waivers or other modifications thereto and the transactions
contemplated thereby or the exercise of rights or performance of obligations by
the Collateral Trustee thereunder; and

          (f) after the occurrence of any Secured Debt Default, all costs and
expenses incurred by the Collateral Trustee or any Secured Debt Representative
in connection with the preservation, collection, foreclosure or enforcement of
the Collateral subject to the Security Documents or any interest, right, power
or remedy of the Collateral Trustee or in connection with the collection or
enforcement of any of the Secured Obligations or the proof, protection,
administration or resolution of any claim based upon the Secured Obligations in
any Bankruptcy Case or Insolvency Proceeding, including all fees and
disbursements of attorneys, accountants, auditors, consultants, appraisers and
other professionals engaged by the Collateral Trustee or the Secured Debt
Representatives.

35



--------------------------------------------------------------------------------



 



The agreements in this Section 7.7 shall survive repayment of all other Secured
Obligations and the removal or resignation of the Collateral Trustee.

     SECTION 7.8 Indemnity.

          (a) The Obligors jointly and severally agree to defend, indemnify, pay
and hold harmless the Collateral Trustee, each Secured Debt Representative, each
Secured Debtholder and each of their respective Affiliates and each and all of
the directors, officers, partners, trustees, employees, attorneys and agents,
and (in each case) their respective heirs, representatives, successors and
assigns (each of the foregoing, an “Indemnitee”) from and against any and all
Indemnified Liabilities; provided, no Indemnitee shall be entitled to
indemnification hereunder with respect to any Indemnified Liability to the
extent such Indemnified Liability is found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of such Indemnitee.

          (b) All amounts due under Section 7.8(a) shall be payable upon demand.

          (c) To the extent that the undertakings to defend, indemnify, pay and
hold harmless set forth in Section 7.8(a) may be unenforceable in whole or in
part because they are violative of any law or public policy, each of the
Obligors shall contribute the maximum portion that it is permitted to pay and
satisfy under applicable law to the payment and satisfaction of all Indemnified
Liabilities incurred by Indemnitees or any of them.

          (d) No Obligor shall ever assert any claim against any Indemnitee, on
any theory of liability, for any lost profits or special, indirect or
consequential damages or (to the fullest extent a claim for punitive damages may
lawfully be waived) any punitive damages arising out of, in connection with, or
as a result of, this Agreement or any other Secured Debt Document or any
agreement or instrument or transaction contemplated hereby or relating in any
respect to any Indemnified Liability, and each of the Obligors hereby forever
waives, releases and agrees not to sue upon any claim for any such lost profits
or special, indirect, consequential or (to the fullest extent lawful) punitive
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.

          (e) The agreements in this Section 7.8 shall survive repayment of all
other Secured Obligations and the removal or resignation of the Collateral
Trustee.

     SECTION 7.9 Severability. If any provision of this Agreement is invalid,
illegal or unenforceable in any respect or in any jurisdiction, the validity,
legality and enforceability of such provision in all other respects and of all
remaining provisions, and of such provision in all other jurisdictions, shall
not in any way be affected or impaired thereby.

     SECTION 7.10 Headings. Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.

     SECTION 7.11 Obligations Secured. All obligations of the Obligors set forth
in or arising under this Agreement shall be Secured Obligations and are secured
by all Liens granted by the Security Documents.

36



--------------------------------------------------------------------------------



 



     SECTION 7.12 Governing Law. This Agreement and the rights and obligations
of the parties hereunder shall be governed by, and shall be construed and
enforced in accordance with, the laws of the State of New York without regard to
conflicts of law principles.

     SECTION 7.13 Consent to Jurisdiction. All judicial proceedings brought
against any party hereto arising out of or relating to this Agreement or any of
the other Security Documents may be brought in any state or federal court of
competent jurisdiction in the State, County and City of New York. By executing
and delivering this Agreement, each Obligor, for itself and in connection with
its properties, irrevocably (a) accepts generally and unconditionally the
nonexclusive jurisdiction and venue of such courts, (b) waives any defense of
forum non conveniens, (c) agrees that service of all process in any such
proceeding in any such court may be made by registered or certified mail, return
receipt requested, to such party at its address provided in accordance with
Section 7.5, (d) agrees that service as provided in clause (c) above is
sufficient to confer personal jurisdiction over such party in any such
proceeding in any such court and otherwise constitutes effective and binding
service in every respect and (e) agrees each party hereto retains the right to
serve process in any other manner permitted by law or to bring proceedings
against any party in the courts of any other jurisdiction.

     SECTION 7.14 Waiver of Jury Trial. Each party hereto hereby agrees to waive
its respective rights to a jury trial of any claim or cause of action based upon
or arising under this Agreement or any of the other Security Documents or any
dealings between them relating to the subject matter of this Agreement or the
intents and purposes of the other Security Documents. The scope of this waiver
is intended to be all-encompassing of any and all disputes that may be filed in
any court and that relate to the subject matter of this Agreement and the other
Security Documents, including contract claims, tort claims, breach of duty
claims and all other common law and statutory claims. Each party hereto
acknowledges that this waiver is a material inducement to enter into a business
relationship, that each party hereto has already relied on this waiver in
entering into this Agreement, and that each party hereto will continue to rely
on this waiver in its related future dealings. Each party hereto further
warrants and represents that it has reviewed this waiver with its legal counsel
and that it knowingly and voluntarily waives its jury trial rights following
consultation with legal counsel. This waiver is irrevocable, meaning that it may
not be modified either orally or in writing (other than by a mutual written
waiver specifically referring to this Section 7.14 and executed by each of the
parties hereto), and this waiver shall apply to any subsequent amendments,
renewals, supplements or modifications of or to this Agreement or any of the
other Security Documents or to any other documents or agreements relating
thereto. In the event of litigation, this Agreement may be filed as a written
consent to a trial by the court.

     SECTION 7.15 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.

     SECTION 7.16 Effectiveness. This Agreement shall become effective upon the
execution of a counterpart hereof by each of the parties hereto and receipt by
each party of written notification of such execution and written or telephonic
authorization of delivery thereof.

37



--------------------------------------------------------------------------------



 



     SECTION 7.17 Additional Obligors. The Company shall cause each Subsidiary
that becomes an Obligor or is required by any Secured Debt Document to become a
party to this Agreement to become a party to this Agreement, for all purposes of
this Agreement, by causing such subsidiary to execute and deliver to the parties
hereto a Collateral Trust Joinder, whereupon such subsidiary shall be bound by
the terms hereof to the same extent as if it had executed and delivered this
Agreement as of the date hereof. The Company agrees to provide each Secured Debt
Representative with a copy of each Collateral Trust Joinder executed and
delivered pursuant to this Section.

     SECTION 7.18 Continuing Nature of this Agreement. This Agreement, including
the subordination provisions hereof, shall be reinstated if at any time any
payment or distribution in respect of any of the Priority Lien Obligations is
rescinded or must otherwise be returned in an Insolvency Proceeding or a
Bankruptcy Case or otherwise by any of the Priority Lien Secured Parties or any
representative of any such party (whether by demand, settlement, litigation or
otherwise). In the event that all or any part of a payment or distribution made
with respect to the Priority Lien Obligations is recovered from any of the
Priority Lien Secured Parties in an Insolvency Proceeding or a Bankruptcy Case
or otherwise (and whether by demand, settlement, litigation or otherwise), any
payment or distribution received by any of the Parity Lien Secured Parties with
respect to the Parity Lien Obligations from the proceeds of any Collateral or
any title insurance policy required by any real property mortgage at any time
after the date of the payment or distribution that is so recovered, whether
pursuant to a right of subrogation or otherwise, shall be deemed to have been
received by the Parity Lien Secured Parties in trust as property for the
Priority Lien Secured Parties and the Parity Lien Secured Parties shall
forthwith deliver such payment or distribution to the Collateral Trustee, for
the benefit of the Priority Lien Secured Parties, for application to the
Priority Lien Obligations until such Priority Lien Obligations shall have been
paid in full in cash and all commitments in respect of Priority Lien Obligations
shall have been terminated.

     SECTION 7.19 Insolvency. This Agreement shall be applicable both before and
after the commencement of any Insolvency Proceeding or Bankruptcy Case by or
against any Obligor. The relative rights, as provided for in this Agreement,
shall continue after the commencement of any such Insolvency Proceeding or
Bankruptcy Case on the same basis as prior to the date of the commencement of
any such case, as provided in this Agreement.

     SECTION 7.20 Rights and Immunities of Secured Debt Representatives. The
Administrative Agent shall be entitled to all of the rights, protections,
immunities and indemnities set forth in the Credit Agreement, the Trustee shall
be entitled to all of the rights, protections, immunities and indemnities set
forth in the Indenture and any future Secured Debt Representative shall be
entitled to all of the rights, protections, immunities and indemnities set forth
in the credit agreement, indenture or other agreement governing the applicable
Secured Debt with respect to which such Person shall act as representative, in
each case as if specifically set forth herein. In no event shall any Secured
Debt Representative be liable for any act or omission on the part of the
Obligors or the Collateral Trustee hereunder.

     SECTION 7.21 Perfection of Junior Trust Estate. Solely for purposes of
perfecting the Lien of the Parity Collateral Trustee in its capacity as agent of
the holders of Parity Lien Obligations and the Parity Lien Representatives in
any portion of the Junior Trust Estate or

38



--------------------------------------------------------------------------------



 



Collateral (as defined in the Guaranty and Collateral Agreement) in the
possession of the Priority Collateral Trustee (or its agents or bailees) as part
of the Senior Trust Estate including, without limitation, any instruments,
goods, negotiable documents, tangible chattel paper, certificated securities or
money, the Priority Collateral Trustee, the holders of Priority Lien Obligations
and the Priority Lien Representatives hereby acknowledge that the Priority
Collateral Trustee also holds and/or takes possession of such property
(including, without limitation, for purposes of Sections 8-301 and 9-313 of the
UCC) for the benefit of the Parity Collateral Trustee for the benefit of the
holders of Parity Lien Obligations and the Parity Lien Representatives.

ARTICLE 8. CREDIT AGREEMENT PARALLEL DEBT FOR DUTCH AND SWISS SECURITY INTERESTS

          Without prejudice to the provisions of the Credit Agreement, and for
the purpose of ensuring and preserving the validity and continuity of the
security interests granted and to be granted under or pursuant to the Dutch
Security Documents and the Swiss Security Documents, the Credit Agreement
Borrowers hereby irrevocably and unconditionally undertake to pay to the
Collateral Trustee amounts equal to and in the currency of the total amount of
the Secured Obligations (as defined in the Credit Agreement), which from time to
time are due in accordance with and under the same terms and conditions as each
of the Secured Obligations (such payment undertakings and the obligations and
liabilities which are the result thereof hereinafter referred to as the “Credit
Agreement Parallel Debt”).

          The Credit Agreement Borrowers and the Collateral Trustee acknowledge
that (i) for this purpose the Credit Agreement Parallel Debt constitutes
undertakings, obligations and liabilities of the Credit Agreement Borrowers to
the Collateral Trustee which are separate and independent from, and without
prejudice to, the corresponding Secured Obligations which exist between the
Credit Agreement Borrowers and the Secured Parties (as defined in the Credit
Agreement) and (ii) the Credit Agreement Parallel Debt represents the Collateral
Trustee’s own claims (vorderingen op naam) (Forderung in eigenem Namen) to
receive payment of the Credit Agreement Parallel Debt, provided that the total
amount of the Credit Agreement Parallel Debt shall never exceed the total amount
of the Secured Obligations.

          Every payment of monies made by the Credit Agreement Borrowers or the
applicable Guarantors to the Administrative Agent (as defined in the Credit
Agreement) regarding the Credit Agreement shall, conditionally upon such payment
not subsequently being voided or reduced by virtue of any provisions or
enactments relating to bankruptcy, insolvency, liquidation or similar laws of
general application, be in satisfaction pro tanto of the covenant by the Credit
Agreement Borrowers contained in the first paragraph of this Article 8, provided
that, if any such payment as is mentioned above is subsequently voided or
reduced by virtue of any provisions or enactments relating to bankruptcy,
insolvency, liquidation or similar laws of general application, the Collateral
Trustee shall be entitled to receive a corresponding amount as Credit Agreement
Parallel Debt under the first paragraph under this Article 8 from the Credit
Agreement Borrowers and the Credit Agreement Borrowers shall remain liable to
satisfy such Credit Agreement Parallel Debt and such Credit Agreement Parallel
Debt shall be deemed not to have been discharged.

39



--------------------------------------------------------------------------------



 



          Subject to the provisions of the first paragraph of this Article 8,
but notwithstanding any of the other provisions of this Article 8:

          (a) the total amount due and payable as Credit Agreement Parallel Debt
under this Article 8 shall be decreased to the extent the Credit Agreement
Borrowers or the applicable Guarantors shall have paid any amounts to the
Secured Parties or any of them to reduce the outstanding Secured Obligations or
any of the Secured Parties otherwise receives any amount in payment of the
Secured Obligations; and

          (b) to the extent that the Credit Agreement Borrowers or the
applicable Guarantors shall have paid any amounts to the Collateral Trustee
under the Credit Agreement Parallel Debt or the Collateral Trustee otherwise
shall have received monies in payment of the Credit Agreement Parallel Debt, the
total amount due and payable under the Secured Obligations shall be decreased as
if said amounts were received directly in payment of the Secured Obligations.

          For the avoidance of doubt, in the event that the Credit Agreement
Borrowers are in default in respect of the Secured Obligations, as set forth in
the Credit Agreement, the Credit Agreement Borrowers shall, at the same time, be
deemed in default in respect of their obligations under the Credit Agreement
Parallel Debt.

ARTICLE 9. INDENTURE PARALLEL DEBT FOR DUTCH AND SWISS SECURITY INTERESTS

          Without prejudice to the provisions of the Indenture, and for the
purpose of ensuring and preserving the validity and continuity of the security
interests granted under or pursuant to the Dutch Security Documents and the
Swiss Security Documents, the Company hereby irrevocably and unconditionally
undertakes to pay to the Collateral Trustee amounts equal to and in the currency
of the total amount of the Parity Lien Obligations in respect of the Notes,
which from time to time are due in accordance with and under the same terms and
conditions as each of the Notes and the Indenture (such payment undertakings and
the obligations and liabilities which are the result thereof hereinafter
referred to as the “Indenture Parallel Debt”).

          The Company and the Collateral Trustee acknowledge that (i) for this
purpose the Indenture Parallel Debt constitutes undertakings, obligations and
liabilities of the Company to the Collateral Trustee which are separate and
independent from, and without prejudice to, the corresponding Parity Lien
Obligations in respect of the Notes that are issued by the Company to the
holders of the Notes and (ii) that the Indenture Parallel Debt represents the
Collateral Trustee’s own claims (vorderingen op naam) (Forderung in eigenem
Namen) to receive payment of the Indenture Parallel Debt, provided that the
total amount of the Indenture Parallel Debt shall never exceed the total amount
of the Parity Lien Obligations in respect of the Notes.

          Every payment of monies made by the Company or the applicable
Guarantors to the Trustee regarding the Parity Lien Obligations in respect of
the Notes shall, conditionally upon such payment not subsequently being voided
or reduced by virtue of any provisions or enactments relating to bankruptcy,
insolvency, liquidation or similar laws of general application,

40



--------------------------------------------------------------------------------



 



be in satisfaction pro tanto of the covenant by the Company contained in the
first paragraph of this Article 9, provided that, if any such payment as is
mentioned above is subsequently voided or reduced by virtue of any provisions or
enactments relating to bankruptcy, insolvency, liquidation or similar laws of
general application, the Collateral Trustee shall be entitled to receive a
corresponding amount as Indenture Parallel Debt under the first paragraph of
this Article 9 from the Company and the Company shall remain liable to satisfy
such Indenture Parallel Debt and such Indenture Parallel Debt shall be deemed
not to have been discharged.

          Subject to the provision in the first paragraph in this Article 9, but
notwithstanding any of the other provisions of this Article 9:

          (a) the total amount due and payable as Indenture Parallel Debt under
this Article 9 shall be decreased to the extent the Company or the applicable
Guarantors shall have paid any amounts to the holders or any of them to reduce
the outstanding Parity Lien Obligations in respect of the Notes or any of the
holders otherwise receives any amount in payment of the Parity Lien Obligations
in respect of the Notes; and

          (b) to the extent that the Company shall have paid any amounts to the
Collateral Trustee under the Indenture Parallel Debt or the Collateral Trustee
otherwise shall have received monies in payment of the Indenture Parallel Debt,
the total amount due and payable under the Parity Lien Obligations in respect of
the Notes shall be decreased as if said amounts were received directly in
payment of the Parity Lien Obligations in respect of the Notes.

          For the avoidance of doubt, in the event that the Company is in
default in respect of the Parity Lien Obligations in respect of the Notes, as
set forth in the Indenture, the Company shall, at the same time, be deemed in
default in respect of its obligations under the Indenture Parallel Debt.

[ Remainder of page intentionally left blank ]

41



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Collateral
Trust Agreement to be executed by their respective officers or representatives
hereunto duly authorized as of the day and year first above written.

                  The Borrowers:
 
                NRG ENERGY, INC.,
 
                By:     /s/   George P. Schaefer          

      Name:   George P. Schaefer

      Title:   Treasurer
 
                NRG POWER MARKETING INC.,
 
                By:     /s/   George P. Schaefer          

      Name:   George P. Schaefer

      Title:   Treasurer

(signatures continue on next page)

42



--------------------------------------------------------------------------------



 



     

  The Guarantors:
 
   

  ARTHUR KILL POWER LLC

  ASTORIA GAS TURBINE POWER LLC

  BERRIANS I GAS TURBINE POWER LLC

  BIG CAJUN II UNIT 4 LLC

  CAMAS POWER BOILER, INC.

  CAPISTRANO COGENERATION COMPANY

  CHICKAHOMINY RIVER ENERGY CORP.

  COMMONWEALTH ATLANTIC POWER LLC

  CONEMAUGH POWER LLC

  CONNECTICUT JET POWER LLC

  DEVON POWER LLC

  DUNKIRK POWER LLC

  EASTERN SIERRA ENERGY COMPANY

  EL SEGUNDO POWER II LLC

  ENERGY NATIONAL, INC.

  ENIFUND, INC.

  ENIGEN, INC.

  ESOCO MOLOKAI, INC.

  ESOCO, INC.

  GRANITE II HOLDING, LLC

  HANOVER ENERGY COMPANY

  HUNTLEY POWER LLC

  INDIAN RIVER ROPERATIONS INC.

  INDIAN RIVER POWER LLC

  JAMES RIVER POWER LLC

  KEYSTONE POWER LLC

  LOUISIANA GENERATING LLC

  LS POWER MANAGEMENT LLC

  MERIDEN GAS TURBINES LLC

  MIDATLANTIC GENERATION HOLDING LLC

  MIDDLETOWN POWER LLC

  MONTVILLE POWER LLC
 
   

  Executing this Agreement on behalf of and so as to bind each of the persons
named above under the caption “The Guarantors”

                  By:          /s/   George Schaefer          

      Name:   George Schaefer

      Title:   Treasurer

(signatures continue on next page)

43



--------------------------------------------------------------------------------



 



     

  The Guarantors:
 
   

  NEO CALIFORNIA POWER LLC

  NEO CHESTER-GEN LLC

  NEO CORPORATION

  NEO FREEHOLD-GEN LLC

  NEO LANDFILL GAS HOLDINGS INC.

  NEO POWER SERVICES, INC.

  NEO-MONTAUK GENCO MANAGEMENT LLC

  NORTHEAST GENERATION HOLDINGS LLC

  NORWALK POWER LLC

  NRG AFFILIATE SERVICES INC.

  NRG ARTHUR KILL OPERATIONS, INC.

  NRG ASIA-PACIFIC, LTD.

  NRG ASTORIA GAS TURBINE OPERATIONS INC.

  NRG BAYOU COVE LLC

  NRG BRAZOS VALLEY GP LLC

  NRG BRAZOS VALLEY LP LLC

  NRG BOURBONNAISE EQUIPMENT LLC

  NRG BOURBONAISE LLC

  NRG CALIFORNIA PEAKER OPERATIONS LLC

  NRG CABRILLO POWER OPERATIONS INC.

  NRG CADILLAC OPERATIONS INC.

  NRG CENTRAL U.S. LLC

  NRG COMLEASE LLC

  NRG CONNECTICUT AFFILIATE SERVICES INC.
 
   

  Executing this Agreement on behalf of and so as to bind each of the persons
named above under the caption “The Guarantors”

                  By:             /s/   George Schaefer          

      Name:   George Schaefer

      Title:   Treasurer

(signatures continue on next page)

44



--------------------------------------------------------------------------------



 



     

  The Guarantors:  

  NRG DEVELOPMENT COMPANY INC.

  NRG DEVON OPERATIONS INC.

  NRG DUNKIRK OPERATIONS INC.

  NRG EASTERN LLC

  NRG EL SEGUNDO OPERATIONS INC.

  NRG ENERGY JACKSON VALLEY I, INC.

  NRG ENERGY JACKSON VALLEY II, INC.

  NRG GRANITE ACQUISITIONS LLC

  NRG HUNTLEY OPERATIONS INC.

  NRG ILION LP LLC

  NRG INTERNATIONAL LLC

  NRG INTERNATIONAL III, INC.

  NRG KAUFMAN LLC

  NRG LATIN AMERICA INC.

  NRG MARKETING SERVICES LLC

  NRG MESQUITE LLC

  NRG MEXTRANS INC.

  NRG MIDATLANTIC AFFILIATE SERVICES INC.

  NRG MIDATLANTIC GENERATING LLC

  NRG MIDATLANTIC LLC

  NRG MIDDLETOWN OPERATIONS INC.

  NRG MONTVILLE OPERATIONS INC.

  NRG NEW JERSEY ENERGY SALES LLC

  NRG NEW ROADS HOLDINGS LLC

  NRG NORTH CENTRAL OPERATIONS INC.

  NRG NORTHEAST AFFILIATE SERVICES, INC.

  NRG NORTHEAST GENERATING LLC

  NRG NORWALK HARBOR OPERATIONS INC.

  NRG OPERATING SERVICES, INC.

  NRG OSWEGO HARBOR POWER OPERATIONS INC.

  NRG PACGEN INC.

  NRG PROCESSING SOLUTIONS LLC.  

  Executing this Agreement on behalf of and so as to bind each of the persons
named above under the caption “The Guarantors”

                  By:              /s/   George Schaefer          

      Name:   George Schaefer

      Title:   Treasurer

(signatures continue on next page)

45



--------------------------------------------------------------------------------



 



     

  The Guarantors:
 
   

  NRG ROCKFORD ACQUISITION LLC

  NRG ROCKFORD EQUIPMENT LLC

  NRG ROCKY ROAD LLC

  NRG SAGUARO OPERATIONS INC.

  NRG SERVICES CORPORATION

  NRG SOUTH CENTRAL AFFILIATE SERVICES INC.

  NRG SOUTH CENTRAL GENERATING LLC

  NRG SOUTH CENTRAL OPERATIONS INC.

  NRG TELOGIA POWER LLC

  NRG WEST COAST LLC

  NRG WESTERN AFFILIATE SERVICES INC.

  O’BRIEN COGENERATION, INC.II

  ONSITE ENERGY, INC.

  OSWEGO HARBOR POWER LLC

  PACIFIC CROCKETT HOLDINGS, INC.

  PACIFIC GENERATION COMPANY

  PACIFIC GENERATION HOLDINGS COMPANY

  PACIFIC-MT. POSO CORPORATION

  SAGUARO POWER LLC

  SAN JOAQUIN VALLEY ENERGY I, INC.

  SAN JOAQUIN VALLEY ENERGY IV, INC.

  SOMERSET OPERATIONS INC.

  SOMERSET POWER LLC

  SOUTH CENTRAL GENERATION HOLDING LLC

  TACOMA ENERGY RECOVERY COMPANY

  TELOGIA POWER INC.

  VIENNA OPERATIONS INC.

  VIENNA POWER LLC.
 
   

  Executing this Agreement on behalf of and so as to bind each of the persons
named above under the caption “The Guarantors”

                  By:               /s/   George Schaefer          

      Name:   George Schaefer

      Title:   Treasurer

(signatures continue on next page)

46



--------------------------------------------------------------------------------



 



                  GRANITE POWER PARTNERS II, L.P.
 
                By:   NRG Granite Acquisition LLC     Its:   General Partner
 
                By:           /s/   George Schaefer          

      Name:   George Schaefer

      Title:   Treasurer
 
                KAUFMAN COGEN LP
 
                By:   NRG Kaufman LLC     Its:   General Partner
 
                By:           /s/   George Schaefer          

      Name:   George Schaefer

      Title:   Treasurer
 
                NRG ILION LIMITED PARTNERSHIP
 
                By:   NRG Rockford Acquisition LLC     Its:   General Partner
 
                By:            /s/   George Schaefer          

      Name:   George Schaefer

      Title:   Treasurer
 
                NRGENERATING HOLDINGS (NO. 21) B.V.
 
                By:           /s/   Robert Henry          

      Name:   Robert Henry

      Title:   Director

(signatures continue on next page)

47



--------------------------------------------------------------------------------



 



                  DEUTSCHE BANK TRUST COMPANY     AMERICAS, as Collateral
Trustee
 
                By:           /s/  Richard L. Buckwalter          

      Name:   Richard L. Buckwalter

      Title:   Vice President
 
                By:           /s/  Irina Golovashchuk          

      Name:   Irina Golovashchuk

      Title:   Associate

(signatures continue on next page)

48



--------------------------------------------------------------------------------



 



                  CREDIT SUISSE FIRST BOSTON,     acting through its Cayman
Islands Branch, as the
Administrative Agent
 
                By:           /s/  Jay Chall          

      Name:   Jay Chall

      Title:   Director
 
                By:           /s/  Denise L. Alvarez          

      Name:   Denise L. Alvarez

      Title:   Associate

49

 



--------------------------------------------------------------------------------



 



Exhibit A to
Collateral Trust Agreement

Collateral Trust Joinder

          The undersigned,                                        , a
                                        , hereby agrees to become party as [ an
Obligor ] [ a Parity Debt Representative ] [ a Priority Debt Representative ]
under the Collateral Trust Agreement dated as of December 23, 2003 (as amended
and restated as of December 24, 2004 and as amended, restated, supplemented or
otherwise modified from time to time), by and among NRG Energy, Inc., a Delaware
corporation, NRG Power Marketing Inc., Credit Suisse First Boston, as
Administrative Agent under the Credit Agreement (as defined therein), Law
Debenture Company of New York, as Trustee under the Indenture (as defined
therein), and Deutsche Bank Trust Company Americas, as Collateral Trustee, for
all purposes thereof on the terms set forth therein, and to be bound by the
terms of said Collateral Trust Agreement as fully as if the undersigned had
executed and delivered said Collateral Trust Agreement as of the date thereof.

          The provisions of Article 7 of said Collateral Trust Agreement shall
apply with like effect to this Joinder.

          IN WITNESS WHEREOF, the undersigned has executed and delivered this
Joinder as of                                         , 20                    .

              [
                                                                                                                        
]
 
       

  By:  
                                                                                                    

      Name:

      Title:

 